Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 1 of 50




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

    Civil Action No. 19-CV00285-CMA-NRN


    NICOLAS DONEZ,

                Plaintiff,

    v.

    LEPRINO FOODS, COMPANY, a Colorado
    corporation

                Defendant.


         SUPPLEMENTAL APPENDIX TO DEFENDANT’S REPLY TO PLAINTIFF’S
                RESPONSE TO MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 2 of 50

                                                           LF Supp. App Page 1

                                                                       Page 1
    1               IN THE UNITED STATES DISTRICT COURT

    2                   FOR THE DISTRICT OF COLORADO

    3    Civil Action No. 19-CV-00285-CMA
         _____________________________________________________
    4
         NICOLAS DONEZ,
    5
         Plaintiff,
    6
         v.
    7
         LEPRINO FOODS COMPANY,
    8
         Defendant.
    9    _____________________________________________________

   10      RULE 30(B)(6) DEPOSITION OF LEPRINO FOODS COMPANY
                       GIVEN BY STEVEN C. SCHMIDT
   11                        November 8, 2019
         _____________________________________________________
   12

   13              PURSUANT TO NOTICE and the appropriate
         rules of civil procedure, the deposition of STEVEN C.
   14    SCHMIDT, as representative of Leprino Foods Company,
         called for examination by the Plaintiff, was taken on
   15    Friday, November 8, 2019, commencing at 11:13 a.m. at
         Campbell Killin Brittan & Ray, LLC, 270 St. Paul
   16    Street, Suite 300, Denver, Colorado, before Carmen
         Murphy, a Registered Professional Reporter and Notary
   17    Public in and for the State of Colorado.

   18

   19
                                 Dauster|Murphy
   20                         www.daustermurphy.com
                                  303.522.1604
   21

   22

   23

   24

   25
     Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 3 of 50
                                                                      Schmidt
                                                                     11/08/2019                          LF Supp. App Page 2
                                                      Page 37                                                                       Page 39
 1           Q.    Would that be a decision that Kelly Soja                  1    aren't included.
 2   would be involved in?                                                   2            Q.   (BY MS. BURMA) Okay. Now, have you
 3           A.    No.                                                       3    gotten to the section of disciplinary policies?
 4           Q.    Okay. Does Leprino Foods have written                     4            A.   Yes.
 5   policies regarding what factors should be determined                    5            Q.   Is this the disciplinary policies for
 6   in deciding whether or not to promote an employee?                      6    the employees at the Fort Morgan plant?
 7           A.    Not that I'm aware of.                                    7            A.   Yes.
 8           Q.    I want to switch topics a little bit                     8             Q.   Do different plants have different
 9   here and talk about Leprino's actual policies that                     9     employee handbooks?
10   they had that are pertinent to this case.                             10             A.   Yes.
11                 Can you -- did Leprino have disciplinary                11             Q.   Why is that?
12   policies for its employees at the Fort Morgan plant?                  12             A.   We -- they're different.
13           A.    The Fort Morgan Employee Guidebook has                  13             Q.   Okay. For the Fort Morgan plant, did
14   their disciplinary policy.                                            14     Leprino have any zero tolerance policies?
15           Q.    Okay. And the Employee Guidebook, is                    15             A.   Not that I'm aware of.
16   that the Employee Handbook?                                           16             Q.   Do you know -- can you describe to me
17           A.    Yes.                                                    17     what your understanding of a zero tolerance policy
18           Q.    Okay. I'll hand you what we'll mark as                  18     is?
19   Exhibit 22.                                                           19             A.   My definition of a zero tolerance policy
20           (Exhibit 22 marked for identification.)                       20     means that you're not going to tolerate it, and
21           Q.    (BY MS. BURMA) And I'll give you time                   21     whatever the infraction is, is going to be thoroughly
22   to look through it. Let me know if you recognize                      22     investigated, and that disciplinary action is going
23   this document.                                                        23     to be taken up to and including termination based on
24           A.    I do.                                                   24     what's learned in the investigation.
25           Q.    Okay. Can you tell me what it is?                       25             Q.   Well, how does that differ from just

                                                      Page 38                                                                       Page 40
 1           A.    It is the Fort Morgan Employee Handbook.                  1    conducting an investigation and -- strike that.
 2           Q.    And is this -- does the Employee                          2                 Does zero tolerance always result in
 3   Handbook contain all of the disciplinary policies for                   3    termination if it's determined that there was a
 4   employees at the Fort Morgan plant, or are there                        4    violation of the policy?
 5   additional policy and procedure documents that have                    5             A.   It depends. It depends on the degree of
 6   other guidelines?                                                      6     the violation and what was learned in the
 7           A.    Fort Morgan disciplinary guidelines are                  7     investigation.
 8   in this book. They are supposed to be. Mine stops                      8             Q.   Okay. Let's take, for example, like,
 9   at page 30.                                                            9     drugs. If an employee is determined that they had
10                 MR. BRITTAN: I'm sorry, yours --                        10     drugs on them at the time that they were at work,
11                 THE DEPONENT: Mine stops at page 30.                    11     would that be something that they would be
12                 MR. BRITTAN: Oh. Here. Let me --                        12     immediately terminated for?
13                 MS. BURMA: Oh.                                          13             A.   That would be on a very high scale of
14                 THE DEPONENT: Disciplinary guidelines                   14     severity and would lead to termination, yes.
15   are on page 33.                                                       15             Q.   Is there any circumstance in which an
16                 MS. BURMA: Take mine. I'm sorry.                        16     employee would have drugs on them -- illegal drugs on
17                 MR. BRITTAN: So we need to probably                     17     them during the time that they are working where they
18   mark another one as an exhibit, because the one                       18     would not be terminated?
19   that's been marked as Exhibit 22 is apparently short.                 19             A.   I can't speculate on that.
20   He can use mine.                                                      20             Q.   Are you aware of any such situation?
21                 MS. BURMA: Okay. I thought I had                        21             A.   Of?
22   checked all of them.                                                  22             Q.   Of an employee who had illegal drugs on
23                 MR. BRITTAN: So at a break, we can                      23     them and was not terminated?
24   re-mark this one as Exhibit 22.                                       24             A.   The times that I have been involved or
25                 MS. BURMA: Here are the pages that                      25     been over human resources --
                                                                Page 37 to 40 of 152                                                   10 of 50 sheets
      Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 4 of 50
                                                                      Schmidt
                                                                     11/08/2019                           LF Supp. App Page 3
                                                      Page 41                                                                     Page 43
  1               Q.   Yes.                                                  1              A.   It's the Human Resources Workplace
  2               A.   -- when that has been found, there has                2    Security Policy.
  3   been termination.                                                      3              Q.   Is that provided to employees?
  4               Q.   Any other conduct that, in your                       4              A.   It would be available to employees.
  5   experience, has resulted in termination?                               5              Q.   Is it -- strike that.
  6               A.   Any other conduct?                                    6                   Did hourly employees receive training on
  7               Q.   Such as -- is there anything else that                7    policies and procedures at the Fort Morgan plant?
  8   you can think of similar to being found with illegal                  8               A.   Yes.
  9   drugs that would result in immediate termination?                     9               Q.   How often did that training take place?
 10               A.   There is so -- again, everything is                 10               A.   It depends what policy it was.
 11   viewed through the scale of severity.                                11               Q.   What about for harassment and
 12               Q.   Uh-huh.                                             12     discrimination?
 13               A.   And things that reach the end of the                13               A.   Trying to recall back then whether it
 14   scale of severity as the most severe -- whether it's                 14     was annual or biannual.
 15   harassment, whether it's workplace violence -- will                  15               Q.   So either annually or biannually,
 16   lead to termination.                                                 16     employees were provided training on harassment or
 17               Q.   Okay.                                               17     discrimination; is that fair?
 18               A.   After an investigation.                             18               A.   Yes.
 19               Q.   So in your mind, zero tolerance doesn't             19               Q.   What did that training consist of?
 20   mean, if you -- if it's determined that you violated                 20               A.   Back then, I believe it was a leader-led
 21   that policy, you're automatically fired?                             21     PowerPoint presentation on harassment.
 22               A.   Correct.                                            22               Q.   Do you recall how long the training
 23               Q.   Okay. Did the Fort Morgan plant have a              23     would take for harassment/discrimination?
 24   progressive disciplinary policy?                                     24                    MR. BRITTAN: Let me just object to the
 25               A.   Yes. It's in this section.                          25     extent that it's a compound question. I don't know

                                                      Page 42                                                                     Page 44
  1               Q.   And what is a progressive                             1    if harassment and discrimination are two different --
  2   disciplinary -- what was Leprino's progressive                         2                   MS. BURMA: Okay.
  3   disciplinary policy?                                                   3                   MR. BRITTAN: But to the extent you can
  4               A.   Leprino's or Fort Morgan's?                           4    answer, go ahead.
  5               Q.   Fort Morgan's.                                       5               Q.   (BY MS. BURMA) Let's clear that up,
  6               A.   So it's outlined on this section on                  6     then.
  7   page 33, which -- a 5-step process, with the                          7                    Did Leprino have a harassment policy at
  8   paragraph below it that says, "There are situations,                  8     the Fort Morgan plant?
  9   however, where discipline is warranted (up to and                     9               A.   Yes.
 10   including termination) without the use of                            10               Q.   Did Leprino have a discrimination
 11   progressive" disciplinary -- "progressive discipline                 11     policy?
 12   or counseling. Each situation is reviewed carefully                  12               A.   Yes.
 13   with action taken appropriate to the                                 13               Q.   Were they the same policy?
 14   specific...circumstances."                                           14               A.   No.
 15               Q.   Is this policy in place in                          15               Q.   Okay. What's -- first of all, is the
 16   February 2016?                                                       16     harassment and discrimination policy in Exhibit 22?
 17               A.   I believe so.                                       17               A.   No.
 18               Q.   What was -- did Leprino have a separate             18               Q.   Let's mark this as Exhibit 23.
 19   policy for workplace violence?                                       19               (Exhibit 23 marked for identification.)
 20               A.   We have a workplace security policy,                20               (Discussion off the record.)
 21   yes.                                                                 21               Q.   (BY MS. BURMA) Do you recognize
 22               Q.   Okay. And if you look at Exhibit 5.                 22     Exhibit 23?
 23                    MR. BRITTAN: In here.                               23               A.   Yes.
 24               Q.   (BY MS. BURMA) Can you tell me what                 24               Q.   Can you tell me what that document is?
 25   Exhibit 5 is?                                                        25               A.   Standards of Ethical and Business
11 of 50 sheets                                                 Page 41 to 44 of 152                                       Dauster|Murphy 303.522.1604
      Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 5 of 50
                                                                         Schmidt
                                                                        11/08/2019                          LF Supp. App Page 4
                                                         Page 57                                                                       Page 59
  1   their employment.                                                         1            Q.    Is Leprino's policy to have employees
  2               Q.   Okay. And was that a group training?                     2    acknowledge receipt of certain policies and
  3   Individual?                                                               3    procedures?
  4               A.   Could have been both. Could have been                    4                  MR. BRITTAN: Let me just object.
  5   in a meeting. Could have been in one-on-one training                      5                  In what time frame?
  6   for a new manager or supervisor.                                          6                  MS. BURMA: 2016.
  7               Q.   Are you aware of what actually was                       7            A.    Yes.
  8   provided, for example, to Rita Esterly?                                  8             Q.    (BY MS. BURMA) Is that Leprino's
  9               A.   As part of Risa's on-boarding, she would                9     current policy?
 10   have been trained on our policies and procedures.                       10             A.    On certain policies and procedures, yes.
 11   She would have been trained on -- most likely by                        11             Q.    Are there policies and procedures that
 12   Kelly Soja on the guidebook, and she would have, as                     12     employees would receive in 2016 -- well, we'll strike
 13   she started in her job, had oversight on the                            13     that.
 14   application of policies and procedures through Kelly.                   14                   Are you aware of any specific training
 15                    MR. BRITTAN: Amy, whenever you get to a                15     that hourly employees would receive on the workplace
 16   good breaking point. I think we've been going about                     16     security policy?
 17   an hour and 20.                                                         17                   MR. BRITTAN: And, again, time frame?
 18                    MS. BURMA: Now is fine.                                18                   MS. BURMA: In 2016.
 19                    MR. BRITTAN: Okay. Thank you.                          19             A.    I'm not aware of it in 2016.
 20               (Recess taken from 12:32 p.m. to 12:48 p.m.)                20             Q.    (BY MS. BURMA) Are you aware of any
 21               Q.   (BY MS. BURMA) Exhibit 23.                             21     specific training that was provided to human
 22                    MR. BRITTAN: Here.                                     22     resources or managers regarding workplace --
 23               Q.   (BY MS. BURMA) Does this document                      23     regarding the workplace security policy?
 24   include anything related to workplace violence?                         24             A.    I am unaware of specific training.
 25               A.   I don't believe so.                                    25             Q.    Do you know for a fact whether or not

                                                         Page 58                                                                       Page 60
  1               Q.   Okay. To your knowledge -- and I know I                  1    Rita Esterly had any training on the workplace
  2   don't have a copy of it here -- the equal                                 2    security policy?
  3   employment -- the equal employment policy -- let me                       3            A.    Yes.
  4   get the -- the equal employment opportunity policy,                       4            Q.    How do you know that?
  5   to your knowledge, does that include any information                     5             A.    It would have been part of her
  6   relating to workplace violence?                                          6     orientation, as well as her on-boarding, as a human
  7               A.   It does not.                                            7     resources manager.
  8               Q.   Okay. Exhibit 5, to your knowledge, is                  8             Q.    What did her training consist of?
  9   this the only written policy provided to employees                       9             A.    Generally speaking, her training would
 10   about workplace violence?                                               10     consist of -- I mean, as her on-boarding, our Leprino
 11               A.   Yes.                                                   11     policies, the Fort Morgan handbook. Thinking. Our
 12               Q.   Okay. If an employee -- if -- strike                   12     process -- our systems, like HRIS systems, recruiting
 13   that.                                                                   13     systems, recruiting processes.
 14                    When an employee -- let's go back again.               14             Q.    I just want to know, what did Rita
 15                    If an employee receives a copy of this                 15     Esterly's training on the workplace security policy
 16   policy, is that documented?                                             16     consist of?
 17               A.   It would be in their initial new-hire                  17             A.    It would have consisted in her new-hire
 18   orientation.                                                            18     orientation training on the policy, as well as --
 19               Q.   So would there be something indicating                 19     again, Kelly Soja would have done her on-boarding,
 20   that they've received it, which the employee would be                   20     and this likely was something that they covered.
 21   required to sign?                                                       21             Q.    Do you know whether or not Kelly Soja
 22               A.   There may be.                                          22     did cover this policy with Rita Esterly during her
 23               Q.   Do you know if there is or not?                        23     on-board training?
 24               A.   I'm saying, for most plants, they will                 24             A.    I cannot say for sure.
 25   have people sign off on the receipt of it.                              25             Q.    Okay. Is there any documentation
15 of 50 sheets                                                    Page 57 to 60 of 152                                      Dauster|Murphy 303.522.1604
     Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 6 of 50
                                                                        Schmidt
                                                                       11/08/2019                          LF Supp. App Page 5
                                                        Page 77                                                                     Page 79
 1   recall from that conversation with Kelly Soja?                            1                  THE DEPONENT: Oh, okay.
 2            A.      No. It was a short phone call alerting                   2             A.   The additional statement I'm aware of is
 3   me of the situation.                                                      3    that he confirmed with Risa over the telephone after
 4            Q.      Did you -- what was your response to                     4    Risa received the Fort Morgan police report that --
 5   Kelly Soja?                                                               5    Nick did confirm with her that he told the police
 6            A.      "I'm about 40 minutes from Fort Morgan."                 6    that when Frank pushed him, he pushed Frank back.
 7            Q.      Did you give Ms. Soja any instructions                   7             Q.   (BY MS. BURMA) Okay. And that was a
 8   on -- regarding what action to take with respect to                      8     police statement, not a statement obtained by Leprino
 9   this incident?                                                           9     Foods?
10            A.      I didn't need to.                                      10                   MR. BRITTAN: Object to the form.
11            Q.      Okay. And why didn't you need to?                      11                   Go ahead.
12            A.      Because she's a seasoned human resources               12              A.   The statement was obtained by the Fort
13   professional.                                                           13     Morgan police, and then, as I said, Nick confirmed
14            Q.      Did Leprino Foods conduct an                           14     that with Risa over the telephone.
15   investigation involving the incident on February 9,                     15              Q.   (BY MS. BURMA) Leprino Foods conducted
16   2016?                                                                   16     its own separate investigation regarding the incident
17            A.      Yes.                                                   17     on February 9, 2016, correct?
18            Q.      And I'm going mark this as 25.                         18              A.   We conducted an investigation, and then
19            (Exhibit 25 marked for identification.)                        19     there came a point when the Fort Morgan Police
20           Q.       (BY MS. BURMA) Can you tell me what                    20     Department took over.
21   this document is?                                                       21              Q.   So Leprino Foods conducted an
22            A.      It appears to be a compilation of notes                22     investigation, and the Fort Morgan police conducted
23   and investigation reports --                                            23     an investigation, correct?
24            Q.      To your knowledge, is this --                          24              A.   Yes.
25                    MR. BRITTAN: Hold on.                                  25              Q.   And in Leprino Foods' investigation, we

                                                        Page 78                                                                     Page 80
 1                    Did you finish your answer?                              1    only have the one statement from Mr. Donez, correct?
 2            A.      -- and statements.                                       2                  MR. BRITTAN: Object to the form.
 3           Q.       (BY MS. BURMA) Oh. I apologize.                          3                  Go ahead.
 4                    Is this Leprino Foods' investigation                     4             A.   There's one written statement from
 5   file for the February 9, 2016, incident?                                 5     Mr. Donez.
 6            A.      It's a portion of it.                                   6              Q.   (BY MS. BURMA) Okay. Who was involved
 7            Q.      What else would have been included in                   7     with investigating the incident for Leprino Foods?
 8   the investigation file?                                                  8              A.   Risa Esterly, Kelly Soja. I believe
 9            A.      The Fort Morgan police report.                          9     those were the only two that were investigating.
10            Q.      Okay. Anything other than the Fort                     10              Q.   Did Leprino Foods cooperate with the
11   Morgan police report?                                                   11     police during the investigation?
12            A.      Not that I recall.                                     12              A.   Yes.
13                    There would also -- I don't know if it's               13              Q.   Were there any restrictions placed on
14   in here. There would also be Nick Donez's written                       14     Leprino Foods' cooperation with the police?
15   statement that was provided.                                            15              A.   No.
16            Q.      I believe that is in here.                             16              Q.   Did Leprino Foods provide the police
17            A.      Is that in here?                                       17     with all the documents that they asked for from
18            Q.      Yeah. It's at the bottom, if you look                  18     Leprino?
19   at LEP0147.                                                             19              A.   Yeah. So the police requested
20            A.      Yes.                                                   20     statements we had gathered. We provided those to the
21            Q.      Is there any additional statement from                 21     police. We provided -- we gave them access to the
22   Nick Donez that Leprino Foods took that you are aware                   22     facility. We gave them access to the employees they
23   of?                                                                     23     wanted to speak with.
24                    MR. BRITTAN: Object to the form.                       24              Q.   Do you recall if the police ever asked
25                    Go ahead and answer.                                   25     for a copy of Mr. Levar's employment file?

                                                                  Page 77 to 80 of 152                                                   20 of 50 sheets
      Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 7 of 50
                                                                        Schmidt
                                                                       11/08/2019                            LF Supp. App Page 6
                                                        Page 89                                                                       Page 91
  1   went to the hospital and saw him, she saw that his                       1                    MR. BRITTAN: Yeah.
  2   eyes were bloodshot and he had a scratchy voice,                         2            Q.      (BY MS. BURMA) And Mr. Donez was
  3   correct?                                                                 3    removed by the scene from EMS, correct?
  4               A.   That's what she says in her report.                     4            A.      Yes.
  5               Q.   Have you ever met Mr. Donez?                            5            Q.      He was taken to the hospital, correct?
  6               A.   I'm unsure.                                             6            A.      Yes.
  7               Q.   Do you know how long Mr. Donez was in                   7            Q.      You're unaware -- did you say you were
  8   the hospital?                                                           8     unaware of how long he was in the hospital?
  9               A.   I'm unsure.                                            9             A.      Yes.
 10               Q.   Heather witnessed -- was one of the                   10             Q.      Do you know if it was at least
 11   first people to find Mr. Donez after the incident,                     11     overnight?
 12   correct?                                                               12             A.      I believe so.
 13               A.   Could you say that again?                             13             Q.      Okay. Who's ultimately responsible for
 14               Q.   Heather Donez actually went to the room               14     the decision to terminate Mr. Donez?
 15   where the assault happened before Nick was removed by                  15             A.      I guess it would be me.
 16   EMS, correct?                                                          16             Q.      When was that decision made?
 17                    MR. BRITTAN: Object to the form.                      17             A.      It was a couple of weeks after. It
 18                    Go ahead.                                             18     would have to be the -- I don't have the exact date.
 19               A.   Yeah. I'm unsure of when she went                     19     It would be the date of his termination letter, I
 20   there, but I know she was alerted.                                     20     would assume.
 21               Q.   (BY MS. BURMA) Why wasn't a statement                 21             Q.      Was the decision to terminate made prior
 22   taken from Heather Donez?                                              22     to the date of his termination letter?
 23               A.   I'm unsure.                                           23             A.      Can I see the termination letter?
 24               Q.   Heather was involved with removing                    24             Q.      Yeah. Sure. It's Exhibit 19.
 25   property from the scene, correct?                                      25             A.      It would be around that time, either

                                                        Page 90                                                                       Page 92
  1               A.   I don't know about that.                                1    that day or maybe one or two days prior.
  2               Q.   Okay. We'll mark this as 26.                            2            Q.      Is there any dispute that Frank Levar
  3               (Exhibit 26 marked for identification.)                      3    was the first one to initiate physical contact in
  4               Q.   (BY MS. BURMA) Just handed you                          4    this assault?
  5   Exhibit 26.                                                             5                     MR. BRITTAN: Object to the form.
  6                    Have you ever seen this document before?               6             A.      In Frank's statement, he stated that he
  7               A.   No.                                                    7     pushed Nick --
  8               Q.   Okay. It's a chain of custody from the                 8             Q.      (BY MS. BURMA) Okay.
  9   police, and it has a description of property that                       9             A.      -- after -- he pushed or moved Nick away
 10   they obtained during their investigation, and it has                   10     from him.
 11   a chain of custody at the bottom.                                      11             Q.      So in his statement, Mr. Levar
 12                    And so it looks, at least based on this,              12     acknowledged pushing Nick away from him before Nick
 13   that Heather Donez was involved with removing some of                  13     engaged in any physical activity against Mr. Levar?
 14   the property from the scene?                                           14             A.      Yes.
 15               A.   I don't know what this is.                            15             Q.      Stated differently, Mr. Levar was the
 16               Q.   It's important for companies to do                    16     first one to initiate physical contact?
 17   thorough investigations regarding violations of its                    17             A.      Yes.
 18   policies, correct?                                                     18             Q.      And if you go to Exhibit 18, that
 19               A.   Yes.                                                  19     appears to be Mr. Levar's termination letter,
 20                    MR. BRITTAN: Can you read that question               20     correct?
 21   back, please?                                                          21             A.      Yes.
 22               (The last question was read back.)                         22             Q.      And that was prepared by Julia Lambert,
 23                    MR. BRITTAN: Thank you.                               23     who is an employee of Leprino Foods?
 24               A.   I answered "yes."                                     24             A.      Yes.
 25               Q.   (BY MS. BURMA) Oh, sorry.                             25             Q.      Is it -- oh, let's take a step back.
23 of 50 sheets                                                   Page 89 to 92 of 152                                         Dauster|Murphy 303.522.1604
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 8 of 50

                                                           LF Supp. App Page 7

                                                                       Page 1
    1               IN THE UNITED STATES DISTRICT COURT

    2                   FOR THE DISTRICT OF COLORADO

    3    Civil Action No. 19-CV-00285-CMA
         _____________________________________________________
    4
         NICOLAS DONEZ,
    5
         Plaintiff,
    6
         v.
    7
         LEPRINO FOODS COMPANY,
    8
         Defendant.
    9    _____________________________________________________

   10                  DEPOSITION OF JULIA LAMBERT
                              November 21, 2019
   11    _____________________________________________________

   12              PURSUANT TO NOTICE and the appropriate
         rules of civil procedure, the deposition of JULIA
   13    LAMBERT, called for examination by the Plaintiff, was
         taken on Thursday, November 21, 2019, commencing at
   14    1:32 p.m. at the Logan County Courthouse, 110 North
         Riverview Road, Sterling, Colorado, before Jennifer
   15    Bajwa Melius, a Registered Professional Reporter and
         Notary Public in and for the State of Colorado.
   16

   17

   18                            Dauster|Murphy
                              www.daustermurphy.com
   19                             303.522.1604

   20

   21

   22

   23

   24

   25
     Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 9 of 50
                                                                 Lambert
                                                                11/21/2019                             LF Supp. App Page 8
                                                    Page 13                                                                  Page 15
 1           A.    June 19, 2019.                                       1              A.    Yes.
 2           Q.    And it's my understanding that you                   2              Q.    And was the HR assistant Sheryl Groves?
 3   worked there for over 20 years at Leprino?                         3              A.    Correct.
 4           A.    Correct.                                             4              Q.    And the two training forepersons, tell
 5           Q.    That's a long time for one company. If               5    me about those. Did they change? How did that work?
 6   you don't mind me asking, why were you terminated?                 6              A.    Yes, they changed.
 7           A.    Performance.                                         7              Q.    Were they just rotated out? How did --
 8           Q.    Okay. And I'll have some more questions             8               A.    No. We lost -- we had one -- a couple
 9   for you on that later.                                            9     of them and then they moved on, so then we hired
10                 So do you recall when you were first               10     others.
11   hired at Leprino?                                                11               Q.    Maybe I should ask what is a training
12           A.    Yes.                                               12     foreperson?
13           Q.    The approximate date, if you know it.              13               A.    They go down to the floor and train new
14           A.    November 8th. I'm not sure of the year.            14     hires, anyone promoted on the proper procedures of
15           Q.    It's probably, like, what? '95, '6,                15     the equipment.
16   '8 -- sometime -- mid-'90s?                                      16               Q.    All right. Starting backwards, who was
17           A.    Correct.                                           17     your last supervisor at Leprino?
18           Q.    Mid to late '90s?                                  18               A.    My last supervisor at Leprino?
19           A.    Correct.                                           19               Q.    Yes.
20           Q.    Okay. What were you hired for when you             20               A.    When I left?
21   first got a job at Leprino?                                      21               Q.    Yes.
22           A.    The HR secretary.                                  22               A.    Was Kelly Durham.
23           Q.    How long did you have that position?               23               Q.    Okay. And I believe before that was
24           A.    Twelve years.                                      24     Rita Esterly?
25           Q.    And then did you have any other                    25               A.    Risa Esterly.

                                                    Page 14                                                                  Page 16
 1   positions during your time at Leprino?                             1              Q.    Risa Esterly. And before that was Shane
 2           A.    Then I was promoted.                                 2    Cole; is that correct?
 3           Q.    And what was your job when you were                  3              A.    Correct.
 4   promoted?                                                          4              Q.    And I don't think we need to go any
 5           A.    HR supervisor.                                      5     further back than that.
 6           Q.    Any other jobs?                                     6                     Did you get along with Mr. Cole?
 7           A.    No.                                                 7               A.    Yes.
 8           Q.    So about 12 years after you worked                  8               Q.    What about Ms. Esterly?
 9   there -- do you recall when your promotion was to HR              9               A.    Yes.
10   supervisor?                                                      10               Q.    What about Ms. Durham?
11           A.    No. I don't recall the date.                       11               A.    Yes.
12           Q.    Like 2010-ish maybe?                               12               Q.    Have you spoken to either Ms. Esterly,
13           A.    I would say yes.                                   13     Ms. Durham, or Mr. Cole since your termination?
14           Q.    Okay. When you were the HR supervisor,             14               A.    Yes.
15   did you have any direct reports?                                 15               Q.    Who have you spoke to?
16           A.    Yes.                                               16               A.    Risa Esterly.
17           Q.    How many?                                          17               Q.    When did you speak -- when did you last
18           A.    Three.                                             18     speak with her?
19           Q.    Who were they?                                     19               A.    In May.
20           A.    HR assistant and two training                      20               Q.    What did you talk about?
21   forepersons.                                                     21               A.    Her daughter's graduation.
22           Q.    Two training persons?                              22               Q.    Do you still stay in touch with her?
23           A.    Training forepersons.                              23               A.    Yes.
24           Q.    Forepersons. Okay. Was that consistent             24               Q.    Do you socialize -- when you were at
25   throughout the time that you were an HR supervisor?              25     Leprino, did you socialize outside of work?
                                                           Page 13 to 16 of 139                                                     4 of 44 sheets
      Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 10 of
                                             50
                                           Lambert
                                          11/21/2019            LF Supp. App Page 9
                                                  Page 53                                                               Page 55
 1   knowledge, was prohibited conduct for Leprino?                     1   FTM processing supervisors? Is that Fort Morgan --
 2           A.    Correct.                                             2             A.   Fort Morgan processing supervisors.
 3           Q.    Did Leprino enforce its policies                     3             Q.   And then it cc's Shane Cole. The last
 4   consistently with its employees?                                   4   sentence of that first paragraph says, "We need to
 5           A.    Yes.                                                 5   stay consistent and fair across the board to all
 6           Q.    Did Leprino ever have any issues with                6   employees."
 7   some supervisors or foremen showing favoritism?                    7                  I know you're not on this e-mail. Do
 8           A.    Yes.                                                8    you recall being fair and consistent an issue in the
 9           Q.    Can you tell me about those?                        9    end of 2012 or during 2012?
10           A.    Not specifically.                                  10                   MR. BRITTAN: Object to the form and
11           Q.    What about in general?                             11    foundation.
12           A.    Just the perception of the employees               12              A.   I don't recall.
13   that there were -- there was favoritism.                         13                   MS. BURMA: Mark this as Exhibit 47.
14           Q.    Did you disagree with that perception?             14                   (Exhibit Number 47 was marked.)
15           A.    Did I disagree with that? No.                      15              Q.   (BY MS. BURMA) And, again, it's minute
16                 MS. BURMA: I saw you looking at your               16    meetings from September 13, 2012. I know that you
17   watch. Do you want to take a break or no?                        17    are not present. Have you ever seen this document
18                 MR. BRITTAN: I don't have a watch.                 18    before?
19                 MS. BURMA: Oh, I thought you were.                 19              A.   No.
20   Never mind.                                                      20              Q.   If you go to the second page at the
21                 MR. BRITTAN: But we probably need to               21    bottom, it says, "General leadership roundtable
22   take a break in about five minutes.                              22    discussions." I'll give you a second to review that,
23                 MS. BURMA: Yes. Well, now is a good                23    and let me know when you're finished.
24   spot if you want to stop.                                        24              A.   Okay.
25                 MR. BRITTAN: Okay. Let's take a break.             25              Q.   To your knowledge, is the last two

                                                  Page 54                                                               Page 56
 1                 (Recess from 2:33 p.m. to 2:47 p.m.)                 1   paragraphs -- or the last section, "The workplace
 2                 MS. BURMA: We're back on the record                  2   violence threat and our people's reaction to the
 3   after a break.                                                     3   issue," is that in reference to Jedidiah Camacho?
 4           Q.    (BY MS. BURMA) I asked you if you still              4                  MR. BRITTAN: Object to the form and
 5   stay in contact with Risa Esterly. Do you still stay              5    foundation.
 6   in contact with Shane Cole?                                       6              A.   Not that I recall.
 7           A.    No.                                                 7              Q.   (BY MS. BURMA) Do you recall a
 8           Q.    Were you close with him when he was your            8    workplace violence threat in September 2012 at
 9   supervisor?                                                       9    Leprino?
10           A.    Yes.                                               10              A.   Not that I recall.
11           Q.    Did you socialize together outside of              11              Q.   The last paragraph says, "We also
12   work?                                                            12    reviewed the need of our department leaders to be at
13           A.    Yes.                                               13    a point where this type of behavior can be identified
14           Q.    When was the last time you talked to               14    and corrected prior to reaching this level."
15   Mr. Cole?                                                        15                   Do you recall any steps that Leprino
16           A.    I don't recall.                                    16    took in September 2012 to provide any additional
17           Q.    Do you have any idea as to where he's              17    training?
18   working, what he's up to these days?                             18                   MR. BRITTAN: Form and foundation.
19           A.    Somewhere in Greeley.                              19              A.   I don't remember.
20           Q.    Okay. I'm going to hand you what we're             20              Q.   (BY MS. BURMA) As a human resources
21   going to mark as Exhibit 46.                                     21    employee, would you have been involved with training
22                 (Exhibit Number 46 was marked.)                    22    with respect to -- would you be involved with
23           Q.    (BY MS. BURMA) And I know -- this is an            23    training department leaders to identify inappropriate
24   e-mail dated Tuesday, September 18, 2012. It's from              24    behavior?
25   Jenny Brown to FTM processing supervisors. Who is                25              A.   No.
                                                           Page 53 to 56 of 139                                            14 of 44 sheets
     Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 11 of
                                            50
                                          Lambert
                                         11/21/2019           LF Supp. App Page 10
                                                 Page 117                                                               Page 119
 1          A.   Correct.                                                1           A.   I don't believe there was one specific
 2          Q.   Do you call it personnel or employee?                   2   location.
 3          A.   Personnel file.                                         3           Q.   To your knowledge, what different
 4          Q.   Is there a difference between personnel                 4   locations?
 5   and employee files?                                                 5           A.   I believe there was a file cabinet in
 6          A.   Not that I. . .                                         6   the HR manager's office, and then there was a file
 7          Q.   Okay. Are there any other files for                     7   cabinet in the HR supervisor's office.
 8   employees for their records that are kept at Leprino?              8            Q.   Did Leprino have any specific policy as
 9          A.   Lots of files, yes.                                    9    to what records to keep and how to organize
10          Q.   I believe there's, like, medical                      10    investigative files?
11   records?                                                          11            A.   Not to my knowledge.
12          A.   Yes. I-9s.                                            12            Q.   After -- strike that.
13          Q.   Okay. But some of that information such               13                 It seemed like Shane Cole liked to do
14   as, you know, their application, their wage                       14    more kind of witness interviews and summaries of the
15   increases, performance reviews --                                 15    interviews, and Ms. Esterly kind of preferred witness
16          A.   Right.                                                16    statements. Is that a fair assessment when it comes
17          Q.   -- disciplinary actions --                            17    to investigating incidences at Leprino?
18          A.   Correct.                                              18            A.   I believe Mr. Cole also had some
19          Q.   -- that's kept in their personnel file?               19    statements from employees. I think it was a cross
20          A.   Correct.                                              20    between the two.
21          Q.   Okay. Aside from wage increases, I                    21            Q.   Do you know if there's any difference
22   think there's attendance information, disciplinary                22    from -- and I don't have that many, so it's just --
23   actions, performance reviews, you know, everything                23            A.   Right.
24   from offsetting cost of boots.                                    24            Q.   -- on what I've seen.
25          A.   Correct.                                              25            A.   Not that I remember.

                                                 Page 118                                                               Page 120
 1          Q.   What else was kept in personnel files                   1           Q.   Do you recall any difference in their
 2   for employees at Leprino while you were there?                      2   style between how Mr. Cole and Ms. Esterly conducted
 3          A.   The policies.                                           3   the investigation?
 4          Q.   You mean the --                                         4           A.   Not that I recall.
 5          A.   So, like, the signing off --                           5                 MS. BURMA: I think that is all I have.
 6          Q.   The reaffirmation pages?                               6                 MR. BRITTAN: Ms. Lambert, just a couple
 7          A.   The reaffirmation? No. Those were                      7    of questions. You're going to be facing me here, so
 8   in -- they were in a binder.                                       8    keep your voice up --
 9          Q.   So what we looked at earlier, the                      9                 THE DEPONENT: Okay.
10   reaffirmation page, those weren't kept in an                      10                 MR. BRITTAN: -- so the court reporter
11   employee's personnel file?                                        11    can hear you.
12          A.   They were in a binder.                                12                           EXAMINATION
13          Q.   And do you know why they were separate?               13    BY MR. BRITTAN:
14          A.   I don't.                                              14            Q.   You were asked a couple of questions
15          Q.   Do you know who was responsible for kind              15    early on in the deposition about the issue of
16   of setting up the organizational system for personnel             16    self-defense at the plant. At any point in time
17   files at the Fort Morgan plant?                                   17    while you were employed at Leprino's Fort Morgan
18          A.   Sheryl, who was the HR assistant.                     18    plant, was there ever an issue that you remember that
19          Q.   And that's Sheryl Groves?                             19    came up where there was an employee that claimed
20          A.   Sheryl Groves.                                        20    self-defense in an altercation at the plant?
21          Q.   And was Ms. Groves kind of responsible                21            A.   Not that I ever remember.
22   for maintaining the employee files?                               22            Q.   Okay. In fact, was there ever a
23          A.   Correct.                                              23    situation where you or anyone else, to your
24          Q.   Okay. Investigative records. Where                    24    recollection in the HR department, had to make a
25   were they kept?                                                   25    determination about whether there should be any
                                                           Page 117 to 120 of 139                                            30 of 44 sheets
        Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 12 of
                                               50
                                             Lambert
                                            11/21/2019           LF Supp. App Page 11
                                                    Page 121                                                             Page 123
  1    discipline issue to an employee who was claiming                  1              MR. BRITTAN: Yes.
  2    self-defense?                                                     2              MS. BURMA: I'll just get the same order
  3               A.   That never came up, so, no, not that I            3   that I have been getting.
  4    remember.                                                         4              MR. BRITTAN: Same order as we had with
  5               Q.   So with regards to the testimony that             5   Carmen.
  6    you gave earlier about whether you believed                       6                 * * * * * * *
  7    self-defense would have been included in a situation              7          WHEREUPON, the foregoing deposition was
  8    and would have been a violation of the workplace                 8    concluded at the hour of 4:19 p.m.
  9    violence policy, you never had a situation where that            9
 10    had to be implemented at the plant?                             10
 11               A.   No.                                             11
 12                    MS. BURMA: Object. Leading.                     12
 13               A.   No, I didn't.                                   13
 14               Q.   (BY MR. BRITTAN) Okay. And with                 14
 15    regards to your opinions you've expressed that you              15
 16    thought that a situation where someone was acting in            16
 17    self-defense would have been a violation, as far as             17
 18    you know, were you ever instructed specifically on              18
 19    that issue while you were at Leprino Foods?                     19
 20               A.   No, not that I remember.                        20
 21               Q.   Okay. Was it just your opinion as you           21
 22    were sitting here today, never having come across               22
 23    that issue before?                                              23
 24               A.   It was my personal opinion.                     24
 25               Q.   Okay.                                           25

                                                    Page 122                                                              Page 124
  1                    MR. BRITTAN: I don't think I have                1                   REPORTER'S CERTIFICATE
  2    anything further.                                                2             I, Jennifer Bajwa Melius, a Registered
  3                    MS. BURMA: Just two quick follow-ups.            3    Professional Reporter and Notary Public within and
                                                                        4    for the State of Colorado, commissioned to administer
  4                            EXAMINATION
                                                                        5    oaths, do hereby certify that previous to the
  5   BY MS. BURMA:
                                                                        6    commencement of the examination, the deponent was
  6               Q.   Your attorney -- or Leprino's attorney,
                                                                        7    duly sworn/affirmed by me to testify the truth in
  7    Mr. Brittan, just asked you some follow-up questions
                                                                        8    relation to matters in controversy between the said
  8    regarding the self-defense issue, and you said that              9    parties.
  9    what you testified to earlier was your personal                 10             I further certify that this deposition was
 10    opinion.                                                        11    taken in stenotype by me at the time and place herein
 11                    Is your personal opinion based on, you          12    set forth and thereafter reduced to a typewritten
 12    know, the 20 years of experience that you had working           13    form; that the foregoing constitutes a true and
 13    at Leprino in their human resources department at the           14    correct transcript to the best of my ability.
 14    Fort Morgan plant?                                              15             I further certify that I am not related to,
 15               A.   Partially, yes.                                 16    employed by, nor of counsel for any of the parties or
 16               Q.   So does part of your personal opinion --        17    attorneys herein, nor otherwise interested in the
                                                                       18    result of the within action.
 17    is part of it formed by your experiences at Leprino?
                                                                       19             My commission expires August 31, 2023.
 18               A.   I would say yes.
                                                                       20
 19               Q.   And the information that you learned
                                                                       21
 20    while you were employed there with respect to their
                                                                       22                 _______________________________
 21    policies and procedures?                                                           JENNIFER BAJWA MELIUS
 22               A.   I would say yes.                                23                 Registered Professional Reporter
 23                    MS. BURMA: That's all I have.                                      and Notary Public
 24                    MR. BRITTAN: Read and sign.                     24
 25                    THE REPORTER: Through you?                      25
31 of 44 sheets                                            Page 121 to 124 of 139                                 Dauster|Murphy 303.522.1604
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 13 of
                                      50
                                                         LF Supp. App Page 12

                                                                     Page 1
   1               IN THE UNITED STATES DISTRICT COURT

   2                    FOR THE DISTRICT OF COLORADO

   3    Civil Action No. 19-CV-00285-CMA
        _____________________________________________________
   4
        NICOLAS DONEZ,
   5
        Plaintiff,
   6
        v.
   7
        LEPRINO FOODS COMPANY,
   8
        Defendant.
   9    _____________________________________________________

  10            DEPOSITION OF RISA ESTERLY-WESSBECKER
                            November 6, 2019
  11    _____________________________________________________

  12              PURSUANT TO NOTICE and the appropriate
        rules of civil procedure, the deposition of RISA
  13    ESTERLY-WESSBECKER, called for examination by the
        Plaintiff, was taken on Wednesday, November 6, 2019,
  14    commencing at 1:00 p.m. at the Burma Law Offices,
        1035 Pearl Street, Suite 325, Boulder, Colorado,
  15    before Carmen Murphy, a Registered Professional
        Reporter and Notary Public in and for the State of
  16    Colorado.

  17

  18
                                Dauster|Murphy
  19                         www.daustermurphy.com
                                 303.522.1604
  20

  21

  22

  23

  24

  25
        Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 14 of
                                                 50
                                         Esterly-Wessbecker
                                             11/06/2019          LF Supp. App Page 13
                                                       Page 73                                                                     Page 75
  1               A.   After the phone call?                                  1   downstairs. And I believe he said no, and walked him
  2               Q.   After the phone call.                                  2   out.
  3               A.   Yes, I did.                                            3           Q.     Do you recall if Mr. Donez said anything
  4               Q.   When was that?                                         4   during that meeting?
  5               A.   On his termination date.                               5           A.     Not that I can think of, no.
  6               Q.   And where was that conversation?                       6           Q.     Did you recommend that Mr. Donez be
  7               A.   In my office.                                          7   terminated to corporate?
  8               Q.   How did it come -- had Mr. Donez                      8            A.     Yes.
  9   returned to work at that point?                                        9            Q.     And was your recommendation the first
 10               A.   No, he did not.                                      10    recommendation regarding Mr. Donez's termination? I
 11               Q.   Did you have any information as to when              11    mean, was there someone else before you, such as
 12   Mr. Donez would be returning to work?                                 12    Kelly Soja or Ron Cantwell, who recommended it prior
 13               A.   Not that I recall.                                   13    to your recommendation?
 14               Q.   Do you know why Mr. Donez was not at                 14            A.     Not that I can recall.
 15   work?                                                                 15            Q.     Do you recall how many conversations you
 16               A.   Specifically?                                        16    had with other employees at Leprino before Nick
 17               Q.   Was it for any other reason aside from               17    Donez's termination regarding Nick Donez's
 18   the injuries that he received in the assault?                         18    termination?
 19               A.   No.                                                  19            A.     Let me clarify. How many people I spoke
 20               Q.   Okay. Did I ask you do you recall when               20    to about Nick's --
 21   you set up the meeting -- if you set up a meeting, if                 21            Q.     Termination.
 22   you contacted Mr. Donez to set up a meeting?                          22            A.     -- termination.
 23               A.   Do I recall when it was, no. Did I do                23            Q.     How many conversations you had.
 24   it --                                                                 24            A.     No.
 25               Q.   Okay.                                                25            Q.     Was it more than one?

                                                       Page 74                                                                     Page 76
  1               A.   -- yes, because he came in.                            1           A.     Probably.
  2               Q.   Do you recall anything about that                      2           Q.     More than five?
  3   conversation?                                                           3           A.     I couldn't tell you.
  4               A.   This conversation -- which conversation?               4           Q.     After the criminal trial, did you speak
  5               Q.   The conversation -- sorry. So you had                 5    with anyone at Leprino about this incident, aside
  6   the phone call.                                                        6    from counsel today or in this past month?
  7               A.   Yes.                                                  7            A.     Okay. So after the criminal trial, did
  8               Q.   You ended it.                                         8    I speak with anyone else about this?
  9               A.   Yes.                                                  9            Q.     About this incident.
 10               Q.   And at some point there was a meeting on             10            A.     I do not recall.
 11   February 29, 2016?                                                    11            Q.     Do you think an employee should be
 12               A.   Yes.                                                 12    terminated if they are acting in self-defense?
 13               Q.   In between the meeting on February 29,               13            A.     I think it depends upon the situation.
 14   2016, and that phone call, did you have any                           14            Q.     Explain.
 15   communications that you can recall with Nick Donez?                   15            A.     It's hard for me to tell you because it
 16               A.   Phone conversation and him coming in.                16    really -- it depends upon the situation. I mean, if
 17   Not off the top of my head.                                           17    someone is coming after me with a knife, I'm going
 18               Q.   Okay. Do you recall what happened                    18    to, you know -- I don't know. I can't answer that.
 19   during the meeting on February 29, 2016?                              19    I'm sorry.
 20               A.   Yes. Go on?                                          20            Q.     During your time at Leprino, did you
 21               Q.   Yes.                                                 21    conduct any other -- any investigations involving
 22               A.   Nick came into my office, and I                      22    workplace violence?
 23   presented him with the termination letter at that                     23            A.     Workplace violence. Not that I can
 24   point. I asked him if there was anything downstairs                   24    recall off the top of my head.
 25   that he needed in his -- they have lockers                            25            Q.     Can you turn to Exhibit 14 in this
19 of 35 sheets                                                  Page 73 to 76 of 107                                       Dauster|Murphy 303.522.1604
        Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 15 of
                                                 50
                                         Esterly-Wessbecker
                                             11/06/2019          LF Supp. App Page 14
                                                       Page 89                                                              Page 91
  1    recording of the interview that they did with                      1   look at me, because the court reporter needs to hear
  2    Mr. Donez?                                                         2   you.
  3               A.   No.                                                3                You were asked a question just a minute
  4               Q.   Did you have other audio recordings of             4   ago about the language here that says, "During our
  5    interviews that the police did with employees --                   5   investigation you verbally admitted to us you pushed
  6               A.   No.                                                6   your operator. Leprino Foods has no tolerance for
  7               Q.   -- during the investigation?                       7   workplace violence."
  8               A.   No.                                               8                 We read that earlier, correct?
  9               Q.   During the interviews that you were               9           A.    Correct.
 10    present for with the police, did you take your own               10           Q.    Okay. Now, with regards to the reasons
 11    notes?                                                           11    why Leprino terminated Mr. Donez's employment at
 12               A.   Yes.                                             12    Leprino Foods' Fort Morgan plant, it involved his
 13               Q.   Do you recall what happened to those             13    pushing Frank Levar, correct?
 14    notes?                                                           14           A.    Correct.
 15               A.   Can I grab an exhibit?                           15           Q.    Okay. And the information that
 16               Q.   Uh-huh.                                          16    demonstrated that to you was, Number 1, Mr. Donez
 17               A.   17?                                              17    admitting to that in your conversation with him,
 18               Q.   This isn't a test. You can --                    18    correct?
 19               A.   They are documented on Exhibit 17,               19           A.    Correct.
 20    page 5 and page 6.                                               20           Q.    Mr. Levar telling you that when you
 21               Q.   Did you take -- maybe I just need to             21    interviewed him and in his statement, correct?
 22    find a copy of that somewhere. Just going to steal               22           A.    Correct.
 23    yours really quick.                                              23           Q.    As well as what you were told by the
 24               A.   I think actually that one is yours. Is           24    police officer and then confirmed in the police
 25    that the one you didn't have?                                    25    reports that you ultimately received; is that

                                                       Page 90                                                              Page 92
  1               Q.   No. It's got the sticker.                          1   correct?
  2               A.   Oh, okay. I thought that was the one               2          A.    Correct.
  3    that had the -- oh, this one is.                                   3          Q.    And those three different sources of
  4               Q.   Is there any additional notes aside from           4   information were used in determining the -- or making
  5    what you have in Exhibit 17 regarding -- that you                 5    the determination to terminate Mr. Donez's
  6    took during the investigation, during the interviews              6    termination -- employment, correct?
  7    with the police?                                                  7           A.    That is correct.
  8               A.   Not that I can recall, no.                        8                 MR. BRITTAN: Sorry. I struggled on
  9               Q.   Is there anything different or unusual            9    that one.
 10    about the way that the investigation into this                   10                 All right. I have nothing further.
 11    incident was handled as compared to other incidents              11    Thank you.
 12    that you have investigated throughout your career?               12                 MS. BURMA: Yeah, no, I don't have
 13               A.   No.                                              13    anything. Thank you very much for your time.
 14               Q.   About how many investigations do you             14                 THE DEPONENT: Thank you.
 15    think you have done in your 20 years of HR?                      15                 MR. BRITTAN: We'll read and sign.
 16               A.   To this level?                                   16                 MS. BURMA: Oh, can I ask one more quick
 17               Q.   Yes.                                             17    question.
 18               A.   Maybe one a year. So 20.                         18                 THE DEPONENT: On the record?
 19                    MS. BURMA: That's all I have.                    19                 MS. BURMA: Yes.
 20                           EXAMINATION                               20                 THE DEPONENT: Oh, dang, I was joking
 21   BY MR. BRITTAN:                                                   21    when I said that.
 22               Q.   Let me just ask you a quick question.            22                 MR. BRITTAN: Deposition is over with.
 23    Would you put Exhibit 19 in front of you.                        23    Thank you.
 24               A.   Yeah. Sorry.                                     24                 MS. BURMA: Really, Bill, you're not
 25               Q.   There you go. Now, I don't want you to           25    going to let me ask one more follow-up?
23 of 35 sheets                                              Page 89 to 92 of 107                                  Dauster|Murphy 303.522.1604
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 16 of
                                      50
                                                         LF Supp. App Page 15




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-CV00285-CMA-NRN


   NICHOLAS DONEZ,


           Plaintiff,

   v.

   LEPRINO FOODS COMPANY


           Defendant.


                                   AFFIDAVIT OF KENSI M. MAYS



           I, Kensi M. Mays, being of lawful age and being first duly sworn, upon oath, deposes and

   says the following:

           1.       I am over the age of eighteen, of sound mind, and have personal knowledge to

   testify as to the matters set forth in this Affidavit.

           2.       I am an attorney at Campbell Killin Brittan & Ray, LLC (“CKBR”) representing

   Defendant Leprino Foods Company (“Defendant”) in the above-captioned matter.

           3.       Pursuant to CKBR’s request, the Fort Morgan Police Department (“Fort Morgan

   PD”) provided a certified copy of the police report (the “Police Report”), audio recordings (the

   “Recordings”), and photographs (the “Photographs”) relating to the incident which occurred on or

   around February 9, 2016 between Plaintiff Nicolas Donez and Frank Levar at Leprino Foods

   Company, 2400 East Beaver Avenue, Fort Morgan, Colorado (collectively, the “Records”).



    {00395339.DOCX / 2}
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 17 of
                                      50
                                                         LF
                                                         LF Supp. App Page
                                                            Supp. App Page 16
                                                                           16




           4.            I received and reviewed the certified hard copy of the Police Report and the certified


  compact disc (CD) containing the Recordings and Photographs provided by the Fort Morgan PD.


           5.            Using audio editing software, I trimmed the relevant Recordings (the "Recording


  Snippet") identified in Defendant's Reply to Plaintiffs Response in Opposition to Motion for


  Summary Judgment (the "Reply").


           6.            Further, I added the Recording Snippet to the same Workshare1 folder provided in

  Plaintiffs Motion for Summary Judgment and prepared the universal serial bus (USB) containing


  the Recording Snippet which was hand delivered to this Court on January 21, 2020. A copy of the


  Recording Snippet is also accessible via the hyperlink listed on Exhibit A attached hereto and


  within the Reply (the "Hyperlink").


           7.            I affirm the contents of the Hyperlink is an accurate snippet of the relevant


  Recordings received from the Fort Morgan PD and can testify thereto at trial if necessary.



  FURTHER AFFIANT SAYETH NAUGHT.


                                                                                             'ZL
                                                                 Kensi M. Mays


  STATE OF COLORADO                                      )
                                                         ) ss.
  CITY AND COUNTY OF DENVER                              )


  SUBSCRIBED AND SWORN TO before me on January 21, 2020 by Kensi M. Mays.



  Witness my hand and official seal.


  My Commission Expires:                       £lh , CI 02


                TERR! L- PONTARELU
           Notary Public -S'aie of Colorado

                Notary ID 201 84008027
          My Commission Expires Feb 20. 2022             Notary Public



  1 Workshare is an internet-based file sharing application.
  (00395339.DOCX / 2}                                   2
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 18 of
                                      50
                                                         LF Supp. App Page 17




                                     EXHIBIT A
                          Hyperlink to Audio Recording Snippet

   Recording Snippet 4




    {00395339.DOCX / 2}                -Exhibit A-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 19 of
                                      50
                                                         LF Supp. App Page 18



 ·1· · · · · · IN THE UNITED STATES DISTRICT COURT

 ·2· · · · · · · ·FOR THE DISTRICT OF COLORADO

 ·3·   ·Civil Action No. 19-CV00285-CMA
 · ·   ·______________________________________________________
 ·4
 · ·   ·VIDEO DEPOSITION OF:· NICOLAS DONEZ - August 26, 2019
 ·5·   ·______________________________________________________

 ·6· ·NICOLAS DONEZ,

 ·7· ·Plaintiff,

 ·8· ·v.

 ·9· ·LEPRINO FOODS, INC.,

 10· ·Defendant.

 11· ·______________________________________________________

 12·   · · · · · · · PURSUANT TO NOTICE, the video deposition
 · ·   ·of NICOLAS DONEZ was taken on behalf of the Defendant
 13·   ·at 1035 Pearl Street, Suite 325, Boulder, Colorado, on
 · ·   ·August 26, 2019, at 9:54 a.m., before Carmen Murphy,
 14·   ·Registered Professional Reporter and Notary Public
 · ·   ·within Colorado.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 20 of
                                      50
                                                         LF Supp. App Page 19
                                            Nicolas Donez· ·08/26/2019                                    Pages 117..120
                                        NICOLAS DONEZ v. LEPRINO FOODS
                                                    Page 117                                                      Page 119
 ·1· ·mischaracterizes the testimony and documents.            ·1· ·about self-defense before that day, correct?
 ·2· · · · · ·A.· ·Repeat that, please.                        ·2· · · · · ·A.· ·I can't remember.
 ·3· · · · · ·Q.· ·(BY MR. BRITTAN)· The statement that you    ·3· · · · · ·Q.· ·Okay.· It's certainly not in your
 ·4· ·gave to Leprino Foods and the statements that you gave   ·4· ·statement that we have marked as Exhibit Number 6,
 ·5· ·to the police department were that when you were         ·5· ·correct?
 ·6· ·pushed, you pushed back, correct?                        ·6· · · · · ·A.· ·That's correct.
 ·7· · · · · ·A.· ·That's correct.                             ·7· · · · · ·Q.· ·And it's not in the police reports,
 ·8· · · · · ·Q.· ·Okay.                                       ·8· ·correct?
 ·9· · · · · ·A.· ·In self-defense.                            ·9· · · · · ·A.· ·That's correct.
 10· · · · · ·Q.· ·There's nothing in the reports that         10· · · · · ·Q.· ·And when you talked to the police, you
 11· ·indicate a need for self-defense --                      11· ·want to be as truthful and accurate as you can,
 12· · · · · · · · MS. BURMA:· Objection --                    12· ·correct?
 13· · · · · ·Q.· ·(BY MR. BRITTAN) -- is there?               13· · · · · ·A.· ·I gave him my statement to the best of
 14· · · · · · · · MS. BURMA:· Mischaracterizes the            14· ·my knowledge.
 15· ·documents.                                               15· · · · · ·Q.· ·Okay.· And you gave the statement that
 16· · · · · ·A.· ·Not in the reports, but --                  16· ·we have marked as Exhibit Number 6 to the best of your
 17· · · · · ·Q.· ·(BY MR. BRITTAN)· Okay.                     17· ·knowledge, correct?
 18· · · · · ·A.· ·-- the end results were my being            18· · · · · ·A.· ·Considering what I had been through,
 19· ·hospitalized with a broken trachea.· So I was right in   19· ·yes, sir.
 20· ·my guesstimation.                                        20· · · · · ·Q.· ·Okay.· And it was not until you
 21· · · · · ·Q.· ·Sir, you understand there was a fight       21· ·apparently met with Risa Esterly after you received
 22· ·that day?                                                22· ·your termination letter that you advised her that you
 23· · · · · ·A.· ·I consider a fight when two people are      23· ·were acting in self-defense; is that a fair statement?
 24· ·involved.                                                24· · · · · ·A.· ·I can't say that that was the only time
 25· · · · · ·Q.· ·Well, aren't you and Mr. Levar two          25· ·that I told her.· I cannot clearly remember whether I
                                                    Page 118                                                      Page 120
 ·1· ·people?                                                  ·1· ·had told her prior to that.· I can't remember.
 ·2· · · · · ·A.· ·I was not fighting him back.· I was         ·2· · · · · ·Q.· ·Would it be fair to say that as you sit
 ·3· ·defending myself.                                        ·3· ·here right now, the only -- the first time you
 ·4· · · · · ·Q.· ·Sir, the reports that Leprino Foods had     ·4· ·remember telling anyone in HR at Leprino Foods about
 ·5· ·was that one employee pushed an employee -- that being   ·5· ·acting in self-defense is when you met with Risa
 ·6· ·you -- and that the other employee -- that being         ·6· ·Esterly approximately February 29, 2016?
 ·7· ·you -- pushed Mr. Levar back, correct?                   ·7· · · · · ·A.· ·No.· I believe that if I would -- okay.
 ·8· · · · · · · · MS. BURMA:· Objection, asked and            ·8· ·Yes.· Otherwise, if I would have -- if there would
 ·9· ·answered.                                                ·9· ·have been a thorough investigation, I would have told
 10· · · · · ·A.· ·Yes, I've answered that.· Yes.              10· ·her then also.
 11· · · · · ·Q.· ·(BY MR. BRITTAN)· Okay.· If those are       11· · · · · ·Q.· ·Okay.· Just so I'm clear, though, you
 12· ·the reports that Leprino Food had, don't you think it    12· ·remember, as you sit here today, telling Risa Esterly,
 13· ·was reasonable for them to terminate your employment     13· ·who is the HR person at the Fort Morgan plant for
 14· ·based on the workplace violence policy?                  14· ·Leprino Foods, you remember telling her, at the time
 15· · · · · ·A.· ·No.                                         15· ·that she was telling you that your employment was
 16· · · · · ·Q.· ·Why?                                        16· ·terminated, that you had been acting in self-defense?
 17· · · · · ·A.· ·Because I -- that day of the -- the day     17· · · · · ·A.· ·Yes, sir.
 18· ·of my termination, I specifically told Risa that --      18· · · · · ·Q.· ·Okay.· And that's the first time that
 19· ·that I had done that in self-defense.                    19· ·you remember actually mentioning that to anyone
 20· · · · · ·Q.· ·Where did you tell Risa that?               20· ·associated with Leprino Foods, correct?
 21· · · · · ·A.· ·Where did I tell her?                       21· · · · · ·A.· ·That I can recall, yes.
 22· · · · · ·Q.· ·Yeah.                                       22· · · · · ·Q.· ·Okay.· How did you find -- strike that.
 23· · · · · ·A.· ·In her office when she called me in,        23· · · · · · · · How did you learn that your employment
 24· ·which was that -- the 29th.                              24· ·at Leprino Foods was being terminated?
 25· · · · · ·Q.· ·Okay.· So you didn't tell Risa anything     25· · · · · ·A.· ·I was called in to the HR

                  Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
                     Court Reporting, Legal Videography, and Videoconferencing                                               YVer1f
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 21 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 20
                                                                           19




        1       DISTRICT       COURT ,      MORGAN       COUNTY,       COLORADO


        2       Case    No.        2016    CR    36

        3


        4
                TRANSCRIPT          OF    FTR    PROCEEDINGS


        5



        6
                Plaintiff,          The    People       of    the    State   of   Colorado

        7
                vs .


        8
                Defendant,          Frank       Donald       Levar

        9



       10
                A motions          hearing       in    this    case    was   held   on

       11
                August       10,    2016,       in    District       Court   before      the

       12
                Honorable          Charles       M.    Hobbs .

       13


       14
                FOR    THE    PLAINTIFF:              Rebecca       Wiard,   Esq.

       15
                FOR    THE    DEFENDANT:              Paul    Wiese,    Esq.

       16


       17



       18


       19



       20


       21



       22



       23


       24



       25




                                                              -1-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 22 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 21
                                                                           20




        1                              THE       COURT:              Cross-examination?


        2                                                 CROSS-EXAMINATION


        3       BY     MR.    WIESE:


        4                          Now,          Mr.          Tucker,          going       back    to       when       you
                         Q.

        5       were     talking                about          this       specific          incident             in    the


        6        supervisor's                   office,             your       testimony          is    that          you

        7        stepped          up       to    Frank             Levar       when    he    had       come       into


        8        the    office             and       demanded             to    go    on    to    break?

        9                A.            Yes .


       10                Q.            So,       you          had    been       sitting          down?


       11                A.            I    had       been          sitting          down,       yes.


       12                              You       got          up    and    you       stepped       up       to    him?
                         Q.

       13                A.            Yes .


       14                              And       how          far    of    a    distance          are       we
                         Q.

       15       talking?


       16                A.            Maybe          a       foot.


       17                              Okay.              A    foot?           And    how    big       --    and       this
                         Q.

       18       a    fairly        small             office?

       19                A.            It       is    fairly          small.


       20                Q.            Okay.              So,       you    would       have       been       fairly


       21        close       to    him when                   you    got       up    and    stepped          up       to


       22       him;     correct?


       23                A.            Yes .


       24                Q.            Okay.              Now,       you       weren't       happy          with       the


       25        fact    that          Frank          had          come    into       the    office          and




                                                                          -15-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 23 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 22
                                                                           21




        1        demanded          to    go    on    to             go       on    break;       correct?


        2                   A.      Correct .


        3                   Q.      Because,             he    wasn't             following          proper


        4        procedure?


        5                   A.      True .


        6                   Q.      And       so,    when          you       got    up    to    confront       him

        7        about       this,       then       you       were       a    little       upset       with    him

        8        also;       correct?


        9                   A.      Absolutely.                    Yes.


       10                   Q.      Okay.           And       so             and    where       were    your


       11        hands       at    the    time       that          you       stepped       up?


       12                   A.      In    my       pocket.


       13                   Q.      Okay.           And       so,    you          were    sitting       down       and


       14        then       you    got    up.        Did       you       use       your    hands       to    get    up


       15        or    do    you    recall?


       16                   A.      That       I    don't          recall.


       17                   Q.      Okay.           So    --       but,       you    got       up,    were


       18        angry,          stepped       up    to       confront             him    about       this,    but


       19        you    had       your    hands          in    your          pocket?


       20                   A.      Yes .


       21                   Q.      Okay.           And       then,          you    were       shoved       back;


       22        correct?


       23                   A.      Yes .


       24                   Q.      Okay.           And       at    that             after       that


       25        Mr.    Levar       left       the       office?




                                                                    -16-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 24 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 23
                                                                           22




        1                 A.         Yes .


        2                 Q.         Okay.            And       if    I    understand             your


        3        testimony,           you        stated          that       he    went       to    HR    to    quote,


        4        unquote,           report        the       incident;             correct?


        5                 A.         Yes .


        6                            And        you    had       also       testified             that    HR    had
                          Q.

        7        told     you       that,        well,          that       was    just       Frank       being


        8        Frank;        correct?


        9                 A.         Yes .


       10                 Q.         Okay.            Did       HR    tell       you    anything          else?


       11                 A.         You        know,       there          was    conversation,                but    I


       12        cannot        re           I    cannot          remember             everything          that       was


       13        said .


       14                 Q.         Okay.


       15                 A.         You        know,       I    can       remember          Don    Northrup


       16        saying        that     I       can't       believe          he       did    that,       because


       17        he    would        have        kicked          his       ass.


       18                 Q.         Okay.            But,       specifically,                do    you       recall


       19        how    other        persons           that          worked       with       you    felt       about


       20        what     happened?               About          your       involvement             in what

       21        happened?


       22                 A.         Nobody           could          believe          it.


       23                 Q.         Okay.            Now,       you       have       also    been       asked       by


       24        Ms.    Wiard        here        just       a    few minutes                ago    about


       25        whether        you    have           talked          with       an    investigator             about




                                                                      -17-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 25 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 24
                                                                           23




        1        this    case?

        2                A.         Yes .


        3                Q.         Okay.           So,       as    a   matter           of    fact,    you       have


        4        actually       spoken             to    two       different             investigators;


        5        correct?


        6                A.         Yes .


        7                Q.         Okay.           And       do    you    remember             speaking          to


        8        this    gentleman                who    is    seated          to    the       left    of    me

        9        about    this?


       10                A.         Yes .          Yes .


       11                Q.         Okay.           So,       you          and       then       you    also


       12        ended    up    speaking                to    Detective             Vosburg,          who    is


       13        sitting       here          --    seated          here    at       the       prosecution


       14        table?


       15                A.         I    don't          know       this    one,          but


       16                Q.         Okay.           And       you       spoke       to    another

       17        investigator                by phone?

       18                A.         Talked          to       him by       phone,          yes.


       19                Q.         Okay.           By       phone?        But,          the   person        you


       20        the    investigator                you       spoke       to    by       phone,       that       was

       21        after    you       spoke          to    Mr.       Evans,       who       is    seated       here


       22        next    to    me       to    the       left?


       23                A.         Yes .


       24                Q.         Okay.           And,       Mr.       Evans,          you    spoke       to    him


       25        in    person?




                                                                    -18-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 26 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 25
                                                                           24




        i                  A.         Him?           No.


        2                             No.        No.           No.        Mr.    Evans,       who       is    seated
                           Q.

        3        to   my    left?


        4                  A.         Oh,     Mr.         Evans?           Yes.


        5                  Q.         Right.

        6                  A.         Yes .          He    came       to    my    house.


        7                             He    came          out    to       your    house       and       then
                           Q.

        8        talked         to    you;       correct?


        9                  A.         He    came          to    my    house.


       10                  Q.         Okay.           And       then,       the    other


       ll        investigator               --


       12                  A.         Was     on      the       phone       while       I    was    at       work.


       13                             On    the       phone          while       you    were       at    work?
                           Q.

       14       Okay.           And    do     you         recall          when    you       spoke       to


       15       Mr.     Evans,         who,          again,          is    seated       here       to    my    left,


       16        that      --    do    you       recall          telling          him       that    after          the


       17        incident            others          felt       that             that       you    were       to


       18       blame,          or    believed             that       you       were    the       investigator


       19       by    getting          up     from         the       chair       and    getting          too       close


       20        to   Frank?


       21                  A.         Yes,       I    do.        I    do    recall          that    now.


       22                  Q.         Okay.           And       do    you       also    recall          telling


       23       Mr.     Evans         specifically,                   quote,       honestly,             I


       24       probably             got    too       close          and    he    pushed          me,    unquote.


       25                  A.         Yes,       I    do       remember          saying       that.




                                                                      -19-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 27 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 26
                                                                           25




        1               Q.      Okay.         And    so,          these       other    persons            that


        2       felt    this    way,     were       any       of       those    folks       in    human

        3       resources?


        4               A.      They     are       HR.        Yes,       that    was    Shane         Cole


        5       and    Don    Northrup.


        6               Q.      Okay.         So,    it       is       pretty          so,       HR   found

        7       that    you    were     to    blame,          because          you    got    too      close


        8       to    Frank?


        9               A.      They     probably             said       I    shouldn' t         have      got


       10       up.



       ll               Q.      Okay.         And             okay .


       12               A.      I   don' t     remember                them    saying       that      I    was


       13       to    blame,    but     they       said       I    shouldn' t         get    up            I


       14       shouldn't       have     gotten          up.


       15               Q.      Okay.         But,       do       you    recall       telling


       16       Mr.    Evans    here     that             that          others       felt    that         you

       17       were    to    blame?


       18               A.      I   think      so.


       19                       Okay .
                        Q.

       20               A.      I   think      I    do    recall.


       21                       And     so,    those          others          easily    could         have
                        Q.

       22       been    HR?


       23               A.      Yes .


       24                       MR.     WIESE:           Can       I    have    one    second?


       25                       UNKNOWN        PERSON:                 (Inaudible)




                                                              -20-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 28 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 27
                                                                           26




        1        investigator.                  You       said       investigator.                    It    says

        2        instigator .

        3                  Q    (MR.      WIESE)          And       to    clarify,          I    had       asked       you


        4        if   it       was   believed             you       were    the       investigator                by


        5        getting         up,      but       they       said       that    they          believed          --


        6                  A.        The       instigator.

        7                            --    that          you    were       to    blame          for    being       the
                           Q.

        8        instigator              for    getting             up?


        9                  A.        Yes .


       10                  Q.        Okay.              Thank       you.        And    when       Frank          Levar


       11        went      to    human         resources,                that    was,       again,          you    said


       12        to   report         the       incident;             correct?


       13                  A.        Yes .          I    think       that's       --       that's          exactly


       14        what      they      told       me.


       15                            As    a    matter          of       fact,    Frank          Levar       did       not
                           Q-

       16        go   to       human      resources             to       turn    himself          in;       did    he?


       17                  A.        That       I       don't       know.


       18                  Q.        Okay.              But    --    okay.        So,       you       are    saying


       19        it   was       just      to    report          the       incident?

       20                  A.        Yes .


       21                  Q.        Okay.              But,    did       you    actually             --    do    you

       22        recall         telling         anybody             that    Frank          Levar       went       to


       23        human         resources            to    turn       himself          in    for       shoving          you


       24        or   anything            to    (inaudible)                that?


       25                  A.        I    don' t         remember          saying          anything          about




                                                                     -21-
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 29 of
                                      50
                                                         LF Supp. App Page 28



Leprino Foods


Employee Name:         Kyle Lara                           Department:   Processing



Date Issued:           8/17/2015



                        COMPANY'S            REMARKS          RE: TERMINATION



Kyle,

On 8/15/2015 you had an altercation with another employee in the Processing redline room where you
assaulted this employee.

This is violation of our standards of employee conduct which is cause for immediate termination. Please return
all company property to your manager.

Regards,



n
      IMA                  n
                                             yjnjzt>i%
Xtilia Lambert, Human Resources Generalist   Date




CC:     Risa Esterly, HR Manager
        Mike Bucknout, Department Manager




                                             CONFIDENTIAL                                     LEP0372
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 30 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 29
                                                                           28
                                                                                                        Page 1 of 2




  Julia Lambert - Statement of Kyle Lara Incident


  From:        Evan Assmus
  To:          Julia Lambert; Risa Esterly
  Date:        8/17/2015 3:40 AM
  Subject:     Statement of Kyle Lara Incident
  CC:          Jim Hunter; Manley Frisbie; Meilisa Webb; Mike Buckhout; Ramon Mende...




    On the morning of the 15th of July at approximately 5:30 a.m. I was concluding a walk through of line 2 and
  returning to processing from between the brines. As 1 walked to the red room to leave the department & head
  back to the office I passed Kyle Lara exiting the red room into processing. When I exited the red room 1 was
  approached by Chase Nicaise & he began to tell me of an altercation between himself & Mr. Lara. We stepped
  into the office & he began to tell me that Kyle had said he was talking "SHIT" about him & said they could
  handle it here right now if Chase wanted to but Chase's response was that he wasn't talking about anybody.
  Chase then told me Mr. Lara had struck him at the edge of his bump cap with an open hand knocking his
  goggles & ear protection to the ground. He added that Mr. Lara had then after the first blow added a second
  open hand slap to Mr Nicaise's face. I sent Mr. Nicaise to the break room to sit & relax as he was clearly shaken
  after the ordeal & told him to stay there until I came to retrieve him. Shane Davisson & myself were discussing
  the altercation when Sandie Byron came in the office & informed us that she had retrieved Mr. Nicaise's hearing
  protection from the boot scrubbing bucket. I immediately contacted Howard Morrill. Howie gave me his card to
  access the offices upstairs & I retrieved Mr. Nicaise from the break room & took him upstairs to the training
  room. Howie joined us shortly after & asked Mr. Nicaise what had happened & to fill out a statement as to what
  had happened. Howie asked me to bring Mr. Lara upstairs & place him in the first huddle room near Mike
  Buckhouts desk. Howie & myself entered the room & Howie asked him if he knew why he was brought to the
  huddle room & he replied "NO". Howie asked him if he could be honest with him at this point & asked if he
  knew of an issue in the red room, Mr. Lara replied "NO". Howie asked again for his complete honesty & if he
  knew there was a camera in the red room. Mr. Lara replied "No I didn't know there was a camera in that room"
  Howie asked him again if he had an altercation in the room with another employee, he then replied "YES, but
  that kid has been talking a lot of shit about me". Howie asked him why he had not brought the situation to the
  attention of the foreperson on duty & he said "It would not of made a difference". Howie asked him if he
  had forced physical contact with the employee &. he admitted to striking the other employee in the red room at
  that time. Howie told him there is always another way to handle the situation & that this was not the right
  course of action taken. Mr. Lara explained that the employee was talking about him & other employees & he
  knew it to be true because the employee had said things in reference to others to himself. Howie asked him if
  he wanted to fill out a statement attesting to his side of what had happened & he declined. I went to check on
  Chases' condition & he appeared to be much calmer & he returned to work.




  Sincerely,


  (31,nw Jk 3kss//n/s

  Processing Foreman

  Leprino Foods Company
  2400 E Beaver Avenue
  Fort Morgan, CO 80701



                                                                                                     LEP1142

  filc:///C:/Users/lamberti/ADnData/Local/Tcmn/XPerDwise/55DI 579CLFCDOMAINWES...                        8/17/2015
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 31 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page--.- 30
                                                                               29/



 (970) 867-9351 Operator
 (970) 542-4225 Direct Line
 (303) 729-0746 Fax

 CONFIDENTIALITY NOTICE: The content of this email message and any attachment thereto is confidential, ncri -public information intended
 only for the use of the recipient(s) named above. If received in error and you are NOT one of the named recipients, kindly forward it back to
 the sender, delete, and disregard the message. You are further notified that the copying, distribution, dissemination or forwarding (other
 than returning it to the sender If received in error] of this email and/or any attachment is strictly prohibited unless permission, in writing or
 by email, is received from the sender. Further, this email message may contain company privileged communications which privilege is NOT
 deemed waived by actual transmission as an email or it may contain company work product, which is privileged.




                                                                                                                                LEP1143
 (][e:///C:/Users/lamberli/ADnData/Local/Temn/XP2rDwise/55D1579CLFCDOMAfNWES...                                                        8/17/2015
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 32 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 31
                                                                           30

                                                                                                         Page ! o! I




   Julia Lambert - Chase Nicaise arid Kyle Lara 08/15/2015



   From;       Howard Morrill
   To:         Lambert, Julia
   Date:       8/15/2015 7:44 AM
   Subject:    Chase Nicaise and Kyle Lara 08/15/2015
   CC:         Buckhout, Kaye; Cantwell, Ron



   At 06:30 on 08/15/2015 Evan Assmus reported to me that there was another employee who got slapped by
   another employee.


   I went upstairs and talked to chase in the training room. He was very upset. He explained that Kyle approached
   him in the red room and he was very aggressive verbally and ended up slapping him twice in the helmet and the
   side of his head.


   We got Kyle Lara in the huddle room. Evan A. was a witness to the conversation. I asked Kyle to take a seat
   and told him to be honest with me. I asked if he knew why he was there. He said NO. I asked if he had an
   altercation with another employee he said no. I said there were cameras near the red room so I wanted him to
   think about it again and if he put his hands another employee. He did at that point say yes that he did raise his
   hand physically to another employee. He said that Chase was talking badly about him.


   I gave Kyle a piece of paper to make a statement but I would sending him home. He said that he did NOT want
   to make a statement cause he knew would be fires. I did contact Mike Buckhout and I was told to walk him
   down. I did take his employee badge and told him Leprino would contact him. I gave him another opportunity to
   make a statement. He refused.


   He wanted his boots that were locked up he paid for. I said he would have that opportunity later. Mike had me
   talk to Chase again and let him know that he was safe here and what actions we had taken at this point. Asked
   if he needed anything else he said he did not. He made a choice to go work back on the floor. Chase did notify
   his father who is a local policeman and said he was going to press charges. I put Chases statement on Julias
   desk, f also had Kyle, Evan make statements also. If you have any further questions for me call me at 970-370
   3691



   Howard Morrill




                                                                                                      LEP1144

   llle.7//(.,:/l lsc!:s/lamberti/AppDalci/L.ocaI/Ternp/XpRrnvvise/55CFI:J9D3U'CDOMAINWES...               8/1 7/20 1 5
   Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 33 of
                                         50
                                                            LF Supp.
                                                            LF Supp.App.
                                                                     App Page
                                                                         Page 32
                                                                              31




Julia Lambert

Subject:                          Confidential File


Start:                            Tue 3/1/2016 12:00 AM
End:                              Wed 3/2/2016 12:00 AM
Show Time As:                     Free


Recurrence:                       (none)


Meeting Status:                   Meeting organizer


Organizer:                        Julia Lambert




Jay brought complaint to Pete regarding Shawn Morrison. After the conversation, Jay stated he was tired of Shawn
 rough-housing, grabbing shoulders, pretend to choke hold, playing around. He stated he wanted it to stop. We are here
 to work and not play around. He ask that Shawn be talked to. We told him we would take care of it.




                                                            l
   Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 34 of
                                         50
                                                            LF Supp.
                                                            LF Supp.App.
                                                                     App Page
                                                                         Page 33
                                                                              32




Julia Lambert

Subject:                            Discussion with Shawn Morrison
Location:                           Huddle Room


Start:                              Thu 3/3/2016 10:00 AM
End:                                Thu 3/3/2016 10:30 AM


Recurrence:                         (none)


Meeting Status:                     Meeting organizer


Organizer:                          Julia Lambert
Required Attendees:                 Julia Lambert; Jim Wilkins




 Jim and I met with Shawn Morrison. I started the conversation with Shawn explaining that I have had complaints from
 employees that he likes to play around with others, pretending to put others in head lock, grabbing shoulders. He said
 yes, I like to play around with people. I am not doing it to be mean. I told Shawn this was not appropriate for the work
 place and he needed to stop. He said, well I just cannot have fun around here anymore. It is getting very stale here. I said
 you can have fun at work but you need to remember this is a professional work environment and you need to behave
 professionally. I asked if he remembered harassment training and he said yes. I told him if you recall we ask that all
 employees conduct themselves in a professional manner, any inappropriate conduct (playing around, touching) could
 lead to harassment. I asked Shawn if he understood and he said yes. I told Shawn this was a coaching for him and any
 continued behaviors of this nature would result in further disciplinary action up and including termination. He stated
 again I am just playing around and don't mean anything by it. I said I understand but this behavior is not to continue. I
 did remind Shawn of our no retaliation policy because the fact that employees came forward with their concerns. He said
 I know and it doesn't matter I don't know who said it. I said true. He asked if he could go and I said yes, thanked him for
 coming to see us.




 Julia Lambert, PHR, SHRM-CP
 Human Resources Generalist
 Fort Morgan Plant
 970-542-4263 Desk Phone
 970-380-9638 Cell
 303-209-6149 Fax
 If you are offered a seat on a rocket ship, don't ask which one you just get on! -Sheryl Sandberg




                                                                 1
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 35 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 34
                                                                           33
                                                                                                            Page 1 of 1




  Julia Lambert - To: Confidential File - Marshall



  From:      Julia Lambert

  Date:      4/13/2016

  Subject:   To: Confidential File - Marshall




  To: Confidential File
  From: Julia Lambert
  Date: 4/13/2016, Time: 9:00 a.m.
  Re: Discussion with Jay Marshall


  I went out to the floor around 9:00 a.m. and I saw Jay Marshall. I apologized to Jay for not following up with him
  sooner, but I wanted to see how things were going since we had conversation with Shawn Morrison. Jay stated
  Shawn was mad at me for a couple of weeks, but he got over it. I asked has he stopped the rough housing and
  he stated yes, it is much better now. I did tell Jay I didn't tell Shawn that he was the one the had the concern. Jay
  stated I know you didn't, but someone did. I did tell Jay if Shawn starts up with these behaviors again to let me
  know immediately. Jay stated, ok I will.




 about:blank                                                                                                 4/1 3/9016
    Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 36 of
                                          50
                                                             LF Supp. App Page 35
                                                          FMPTOVFFTOR         i
               islfeii                               PERFORMANCEiDISCIPLINARY j
Leprino Foods                                                   NOTIFICATION                    j


  Employee Name:              Shawn Morrison                           DEPT:          Cheese




  Date Warning Issued:        04/18/2016                           TYPE OF VIOLATION:          Job Performance




  COMPANY'S REMARKS RE: VIOLATION:                                       Last and Final Warning



  Shawn,

  On March 3, 2016 Julia Lambert, HR Generalist, had a conversation with you on some unacceptable behavior
  between you and another employee. The other day you were seen picking up another employee around the
  waist, engaging in this type of behavior is not suited for the work place. This type of unprofessional behavior
  in the workplace is unacceptable and will not be tolerated.

  This warning serves as your last and final warning, any further performance issues within a 12-month period;
  you will be subject to immediate termination.




                                EMPLOYEE'S                  REMARKS       RE: VIOLATION

   The absence of any statement on the part of the employee indicates his/her agreement with this report as stated, write on

   back of the white copy if necessary.
    for          ii-il-PoK, ^ tn. vl\\ Vc no r^rt barn                           "j      , j? er    $



                         ACTION         TO     BE    TAKEN TO          CORRECT          VIOLATION

   Managers Statement :       Shawn     was counseled on the above issue. Future occurrences may result in further

   disciplinary action up to and including suspensions and/or termination.




   I have read the "warning" and understand it. Signing below is acknowledging this meeting and receipt of this
   document. It does not imply agreement or guilt of the warning.




   Employee Signature:                              Date:                man Resources Signature:                Date:



                         ^7
          Visor/ Manager Signature:                   Date:




   REVISED: Disciplinary Action Form - Feb 20 1 5           CONFIDENTIAL                                  LEP0375
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 37 of
                                      50
                                                         LF Supp. App Page 36



   To: All Ft Morgan Employees


   From: Jim Grahlmann


   Date: December 21, 2017


   Subject: Security Event


   As many of you may have already heard, we had a security event last night/this morning relating to a

   potential threat of workplace violence. Upon receipt of this information, we took steps to alert local law
   enforcement and they are now investigating this matter.


   In response to this incident, we have banned the individual who allegedly made the threats from our

   premises while the investigation continues. We also have hired an additional security company to assist

   in our on-premise security measures. We will have armed guards patrolling the exterior of the plant for

   the foreseeable future. They may occasionally come inside the plant to use our break room facilities.


  As you know, our company is committed to the safety and well-being of our employees. Leprino Foods

   believes that all employees should work in an environment without intimidation, threats or violence.
  Any actions that are deemed inappropriate will not be tolerated and law enforcement will be notified

  when warranted.


  As such, I need your help in immediately reporting any threats of workplace violence to your supervisor,

   human resources or any member of management. I would also ask that you report anything that you

  think might be abnormal behavior or any unusual circumstance to someone in the management team.


   It is also important to note that these types of events sometime cause a series of rumors around the
   plant, which oftentimes can include inaccuracies. I ask that if you hear something or if you have
  concerns or questions, please raise them with somebody on the management team.


   It is our goal to help our fellow employees come to work safely and leave safely. Thank you for your
  cooperation.




                                              CONFIDENTIAL                                         LEP0381
       Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 38 of
                                             50
                                                                LF Supp. App Page 37


  HR NOTES- CONFIDENTIAL

Date         Employee's        Discussion
Time         Involved


12/20/17 @   Howard Morrill,   Kevin George and Howard Morrill came to my desk and stated they needed to talk with
3:30 p.m.    Kevin George      Manley and myself. Howard began my saying that he was talking with his foreperson
                               Heather Donez, Kevin and Raul were in the office. Howard was sharing a story about Shawn
                               Morrison sitting in his chair in the Cheese office and Howard asking him to move. And that
                               Shawn had given him a little attitude about it. Heather stated well do you want to hear about
                               what he said to me. She stated I didn't want to tell you because I know you will have to do
                               something it and take it upstairs. Howard said yes, you need to tell me. Howard stated
                               Heather told him about conversation with Shawn and Shawn stating if things didn't work out
                               for him he was going to come shoot up the place and Heather was the first one on his list. I
                               asked when did he tell her this and Howard stated it was around a week ago. I asked who
                               else was present and he stated Mike Smith. Manley asked if Heather was doing a statement
                               and Howard said yes and that he would get a hold of Mike Smith to get his statement. Mike
                               Smith out for bereavement. I then stated we need to see Jim Grahlmann and let him know.


                               Howard, Kevin, Manley and myself went to see Jim and Howard relayed what he had told
                               Manley and I to Jim. Jim then asked to talk with Heather.


4:00 p.m.    Heather Donez     Manley, Jim and I met with Heather. Jim asked Heather to repeat the story about what
                               Shawn Morrison had said to her. Heather stated she and Shawn were in the Cheese
                               Supervisors office the last time they worked together. She said they were discussing
                               Shawn's personal situation about his divorce. Shawn made the comment to Heather that if
                               things didn't work out for him and he lost his house, he was going to shoot his wife and then
                               come to Leprino and shoot up the place. He told Heather she was his first target. Heather
                               stated she wasn't afraid of him. He told her you would be dead. Heather again stated to him
                               she wasn't scared of him. Jim asked Heather when did this happen? Heather stated she
                               wasn't sure, but it was the last time she worked with him which was either Tuesday or
                               Friday. Jim asked why she didn't report it sooner. Heather told him that she didn't want to
                               be a nark or get him fired. She said today was the first time she had seen him since their
                               conversation. She stated he approached her earlier that morning and Heather looked at him
                               and stated I am not going to put up with your shit today Shawn. He then told her it was
                               stupid that Sandie Byron had been a foreperson. Heather stated she thought that was odd
                               and he had walked away. Heather stated later she was in the Cheese Supervisors office with
                               Raul. She stated that Shawn walked in and sat in a chair, facing her and just stared at her.
                               Heather stated he didn't say a word but sat there for about 5 minutes just looking at her.
                               Heather asked Raul if he had seen that and he said yes. Jim asked if she thought it was an
                               act of intimidation and she stated yes. Jim asked Heather if there were any other situations
                               between the two where Heather had disciplined Shawn and she stated no. Jim asked if they
                               were involved in a relationship outside of here and Heather stated no. Heather stated the
                               only issue was the time she reported him for picking up another employee. It was a year and
                               a half ago and he almost lost his job. Heather stated after their interactions this morning she
                               was a little afraid of him. Jim asked Heather what time her shift ended, and she stated now.
                               He asked when she worked again, and she stated tomorrow morning. Jim asked what time
                               do you go to bed and she stated 8:30 p.m. Jim told Heather that we would contact her to let
                               her know what was happening what we had done. Jim did explain we might have to involve
                               the police. Heather stated that was fine.




                                                                       L                                   LEP0382
                                                                                      \S\   Ui ( » -i
           Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 39 of
                                                 50
                                                                    LF Supp. App Page 38

                                                                                                                 /S>-<20-
      -i   ;




                                                I was sitting in the office. Mike Smith was present. Shawn Morrison came in and was talking
. ;              \                  > , ;
                 , about his divorce. He stated that if his wife tries to take his house that he will kill her. I told him that he
" . .. ' V     .«

                     should not do that. He then proceeded to tell me that if it all goes wrong he will kill her then come to
  ;; ' i             Leprino and shoot the place up. He told me that I would be one of his primary targets. I told him I am                                       . -'iv, ' *   ;i )


                     not afraid of you. He patted Mike Smith on the shoulder and said you don't have anything to worry
                     about because I like you. I won't shoot you. I once again told him that I am not afraid of him. He said to
                     me that it doesn't matter whether I am afraid of him or not because I will be dead. I told him two more
                     times that I wasn't afraid of him. He left the room.


                                                That was the last time I worked with him until today. Today I was in the office with Raul, Shawn
                     came in sat in a chair so he was facing me and just sat there for approximately 5 minutes and stared
                     strangely at me. It was uncomfortable. He said absolutely nothing then got up and left. I asked 'fraul if he
                     tllfOUght that was strange. He agreed that Shawn was acting strangely and asked me whatftoa's^gbirig bn.
                     tfiha&beembothering me since it happened, but I was not sure how to approach it, I iahh also afraid 6f
                     WftiWft#Will do'now that I have told on him, that is why I waited to say anything. I'-'- 1 ig-g h-m ?
                     not afraid of /os                                                                                     y. if Vn ! i
                     about hot. u .o !                                                                                     'j C! ' -i.      i io          u • o
                     WC i i-?,t I1                   i.                                                                     H»!          ivr^s.
                                         ti.     '


                                                                                                        JLoJ-Wjjt                         Ri'ui, S!uv./:;
                     r i,           !. :i:                                                                                           .Hi;


                  - -o ht.;-- '                                                                                                     as'-vd i'VjJtil .1 ho



                                        ht\           .                                                                     v?!'" ?rs«                'p.
                                                          up

                     '.of- of'ov o! , o-

                 Ot'O'.U OOC.                              i
                  ro-.:ibU                                                                                                   r.




                                                                                                                                                   ' '1




                 v "   i        '         r*.
                *„     •       Z*   "   * »*



                           •    :




                ' 1-;:                                                             CONFIDENTIAL                                                    LEP0383
 Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 40 of
                                       50
                                                          LF Supp. App Page 39

FORT MORGAN SECURITY ALERT
A former employee, Shawn Morrison, engaged in threatening behavior recently that led to his arrest and
termination of his employment. Mr. Morrison is not allowed to be within 100 yards of Leprino's facility, and not
allowed within 200 yards of any Leprino personnel. This is pursuant to a Protective Order entered on January
5, 2018 in the Morgan County court. The case number is 2018C30005.




                                      SfSP a

 If you see and/or encounter Mr. Morrison, or someone who you suspect may be
       Mr. Morrison, IMMEDIATELY CONTACT THE POLICE DEPARTMENT
                                 using the 911 emergency number.

 Inform the 911 operator that you have an emergency at the Leprino facility at 2400 E.
   Beaver Ave, Fort Morgan, CO 80701. An individual (Shawn Morrison) is violating a
                   court order that prohibits him from being near the facility.

  DO NOT HESITATE TO CONTACT 911 IF YOU HAVE ANY REASON TO BELIEVE MR. MORRISON IS
            VIOLATING THESE RESTRICTIONS OR THREATENING SAFETY IN ANY MANNER.


Other details that may be requested by law enforcement:


        White, 5'H", 250 lbs., Brown Hair, Brown Eyes

        Date of Birth: 12/8/77

   •    Address: 039 CR 16, Merino, CO 80741

   •    Protective Order for Leprino Foods (via representative James Grahlmann) is Case No. 2018C30005,
        issued 1/5/18.

   •    An additional Protective Order was issued in a criminal matter protecting our employee, Heather
        Donez. Case No. 2017M559, in Morgan County court, on 12/21/17.

   •    Mr. Morrison was arrested outside our facility on 12/21/17 following our report to Morgan County police
        that he made threats to his coworker (Ms. Donez) regarding shooting people at the facility.

   •    Mr. Morrison is known to own at least one firearm.

        Mr. Morrison is known to drive a white Buick.




                                                CONFIDENTIAL                                     LEP0388
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 41 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 40
                                                                           39




    Municipal Court El County Court           District Court   Denver
    Juvenile      Denver Probate
                                                                   DATE FILED: January 4, 2018 3:56 PM
    County Court, Morgan County, Colorado
                                                                   FILING ID: 57E712CCE0F5E
    Court Address: Morgan County Justice Center                    CASE NUMIiER: 2018C30005
    400 Warner Street, Fort Morgan, CO 80701




                                                                                A                             A
                                                                                     COURT USE ONLY
    Petitioner: Leprino Foods Company, by and through its Vice
                                                                                Case Number:
    President of Production Operations, James Grahlmann
    Address: 2400 E. Beaver Ave, Fort Morgan, CO 80701,
                                                                                16 Character #:

    v.
                                                                                Division          Courtroom

    Respondent: Shawn Lee Morrison
    Address: 039 CR 16, Merino, CO 80741.




                          VERIFIED PETITION FOR CIVIL PROTECTIVE ORDER
                                 PURSUANT TO C.R.S. §13-14-104.5(7)(b)



          Pursuant to C.R.S. § 13-14-104.5(7)(b), Plaintiffs, Leprino Foods Company ("Leprino") by and
   through its manager James Grahlmann, respectfully request the Court grant Temporary and Permanent
   Civil Protection Orders for the benefit of the Protected Persons identified below, against Defendant
   Shawn Morrison, on the following grounds:


         1.   This Motion is filed pursuant to C.R.S. § 13-14-1 04.5(7)(b), which expressly provides that a civil
   protection order may be issued in the name of a business for the protection of its employees.


      2. The background of this action and this Motion, and the reasons why protection orders are
   necessary based on the acts and expected acts of Mr. Morrison, are described below.


       3. Until December 21, 2017, Mr. Morrison was an employee of Leprino at its Fort Morgan facility
   located at 2400 E. Beaver Ave, Fort Morgan, CO 80701, (the "Plant"). Mr. Morrison is known to Vice
   President of Production Operations James Grahlmann (who verifies this Petition) as engaging in
   unpredictable and threatening behavior.         Moreover, it is Mr. Grahlmann' s understanding that Mr.
   Morrison owns at least one firearm.


         4.   On or about December 12, 2017, Plant employee Heather Donez was sitting in an office at the
   Plant. Plant employee Mike Smith was present as well.


         5.
          On that date, Shawn Morrison entered the office and began talking about his divorce. He told
   Ms. Donez that if Mr. Morrison's wife tried to take his house he will kill his wife, then come to the Plant
   and "shoot the place up." Ms. Donez told Mr. Morrison that "he should not do that." In response, Mr.
   Morrison repeated the threat to kill his wife and "shoot the place up." Mr. Morrison then told Ms.
   Donez that Ms. Donez, a foreperson at the Plant, would be one of Mr. Morrison's primary targets. Ms.
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 42 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 41
                                                                           40




   Donez told Mr. Morrison "I am not afraid of you," to which Mr. Morrison responded that it did not
   matter whether Ms. Donez was afraid of him or not because she would be dead.         During the
   conversation, Mr. Morrison patted Mike Smith on the shoulder and told Mr. Smith "y°u don't have
   anything to worry about because I like you.       I won't shoot you."     Ms. Donez then twice told Mr.
   Morrison that she was not afraid of him.     Mr. Morrison then left the room.     See Affidavit of Heather
   Donez attached as Exhibit A.


        6. On December 20, 2017, Ms. Donez was sitting in the office when Mr. Morrison came into the
   office, sat in a chair so he was facing Ms. Donez, and stared at Ms. Donez for approximately five
   minutes in an intimidating manner. Mr. Morrison then got up and left. The December 20, 2017 incident
   was witnessed by Plant employee Raul Sanchez. This incident on December 20, 2017 alarmed Ms.
   Donez and prompted Ms. Donez to report the threats and actions of Mr. Morrison to her supervisors,
   including Mr. Grahlmann. See Exhibit A, Affidavit of Heather Donez.


      7. On December 21, 2017 at approximately 4:00 a.m., as Mr. Morrison approached the Plant to
   begin his shift, he was arrested by the Fort Morgan Police. Vice President Grahlmann was present for
   and witnessed the arrest.


      8. On December 21, 2017, while he was seated in the police vehicle, Mr. Grahlmann informed Mr.
   Morrison that, based upon his words and actions, his employment with Leprino was terminated, and that
   he was prohibited from accessing Leprino property or interfering with or being present at any company
   sponsored activities.


      9.  Mr. Morrison was charged on December 21, 2017 in Morgan County criminal case number
   2017M000559 with harassment, C.R.S. § 18-9-111, and menacing, C.R.S. § 18-3-206, both class 3
   misdemeanors, and driving without a driver's license. He has an arraignment date of March 12, 2018 at
   8:30 a.m. He was released on bond. A Mandatory Protection Order pursuant to C.R.S. §18-1-1001 was
   entered against Mr. Morrison naming Heather Donez as the protected party. It is not a no contact order.
   Leprino is unaware of any other Protective Orders against Mr. Morrison.


       10. Based upon Mr. Morrison's conduct, Ms. Donez and the employees of the Plant have expressed
   concern for their safety and welfare, and believe they are in imminent danger from Mr. Morrison given
   the statements he made on December 12, 2017 and his actions on December 20, 2017, exacerbated by
   his criminal charges and employment termination.

      11. Following Mr. Morrison's arrest, to protect and provide peace and security for its employees,
   Leprino has obtained armed security protection for the Plant.


       12. Leprino is seeking this Civil Protection Order as a result of the violent threat regarding the Plant
   and its employees made by Mr. Morrison to Ms. Donez in the presence of Mike Smith, as well as Mr.
   Morrison's follow-up act of harassment and intimidation against Ms. Donez on December 20, 2017, Mr.
   Morrison's known ownership of firearms, his intimidating and threatening behavior, his resultant loss of
   his employment and pending criminal charges. Leprino believes its employees are in imminent danger
   from Mr. Morrison, particularly during the pendency of the criminal case and any dissolution
   proceedings affecting Mr. Morrison.


       13. Leprino is seeking Protective Orders prohibiting Mr. Morrison from coming within 200 yards of
   the Plant or any function or organized activity of Leprino in or around Morgan County. This is

                                                        2
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 43 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 42
                                                                           41




   necessary to protect the employees of Leprino and to secure the employees' peace and security, physical
   and emotional well-being.


       14. "[T]the court shall not deny a petitioner the relief requested because of the length of time
   between an act of abuse or threat of harm and filing of the petition for a protection order." C.R.S. § 13-
   14-104.5(7)(a).


       15. Minor children and dissolution are not involved directly and are not applicable to this Motion,
   although, according to Mr. Morrison, the impetus for his threats against the Plant and its employees is a
   pending or future dissolution proceeding.


       16. The Protected Persons are as follows:


   Full Name of         Date of Birth        Address             Sex                Race
   Protected Party
   Grahlmann,                                2400 E.
   James, as Vice                            Beaver Ave,
   President and                             Fort Morgan,
   operations leader                         CO 80701
   of the Leprino
   Fort Morgan Plant
   on behalf of all
   Leprino
   employees


           WHEREFORE, Leprino requests that temporary and permanent Protection Orders be entered
   against Mr. Shawn Morrison as follows:


          A. To refrain from attacking, beating, molesting, intimidating, and verbally harassing the
   Protected Persons, following them, threatening their life, or threatening them with serious bodily injury.


           B. To stay at least 200 yards from the above addresses of the Protected Persons and the Leprino
   offices located at 2400 E. Beaver Ave, Fort Morgan, CO 80701 or from any Leprino sponsored activities
   or functions in or around Morgan County, Colorado.


          Leprino understands that once a Civil Protection Order is issued it cannot be modified or
   dismissed by Leprino, the Protected Persons or Mr. Morrison without permission of the Court.


           Date: January 3, 2018.


                                                   Respectfully submitted,


                                                   Campbell Killin Brittan & Ray, LLC


                                                   By: s/William C. Brittan
                                                       William C. Brittan, #17643




                                                         3
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 44 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 43
                                                                           42




                                                  VERIFICATION


          STATE OF COLORADO               )
                                          ) ss.
          COUNTY OF                       )



          I, James Grahlmann, as Vice President and operations leader of Leprino Foods Company, Fort

   Morgan Plant state that I am authorized to make this Verification regarding the Verified Petition for


   Civil Protective Order Pursuant to C.R.S. § 1 3-14-1 04.5(7)(b) on behalf of Leprino Foods Company and


   its employees, and that the facts stated in this Petition are true and correct to the best of my knowledge.




                                                                 jjames Grahlmann
                                                                 Leprino Foods Company

          Subscribed and sworn to before me this 4/^ day of January, 201 8 by James Grahlmann,
   Leprino Foods Company


          My Commission expires:       IbjfS /        /$

          Witness my hand and official seal.


   [SEAL]


                                                                               U&t3
            )
                                                   Notary Pub]




                                                           4
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 45 of
                                      50
                                                         LF Supp.
                                                         LF Supp.App.
                                                                  App Page
                                                                      Page 44
                                                                           43




                                        CERTIFICATE OF SERVICE

          I hereby certify that on this 5 th day of January, 201 8 a true and correct copy of the foregoing
    VERIFIED PETITION FOR CIVIL PROTECTIVE ORDER PURSUANT TO C.R.S. §13-14-
    104.5(7)(b) was filed via the Colorado Court's Efiling System to the following:




                                                 s/Andrea Davis
                                                 Andrea Davis




                                                        5
      Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 46 of
                                            50
                                                               LF Supp.
                                                               LF Supp.App.
                                                                        App Page
                                                                            Page 45
                                                                                 44


Risajsterl^


From:                            Manley Frisbie
Sent:                            Wednesday, June 14, 2017 4:35 PM
To:                              Risa Esterly
Subject:                         FW: Employee Incident



fyi



From: Jim Flunter
Sent: Wednesday, June 14, 2017 4:29 PM
To: Manley Frisbie <mfrisbie@leprinofoods.com>
Subject: FW: Employee Incident




From: Mandy Phillips
Sent: Tuesday, June 13, 2017 5:02 PM
To: Jim Hunter <ihunter@leprinofoods.com>: Rick Osburn <rosburn@leprinofoods.com>
Cc: Evan Assmus <eassm us@leorinofoods.com>
Subject: Employee Incident


Tuesday night before I headed out, Carlos Sibrian came into the office and said that Crystal kicked him in his
testicles while he was stretching but he did not wish to write a formal complaint because he did not want to
get anyone in trouble. He stated that this was not the first time that Crystal had "pretending to try to kick
him" but this was the first time that she made contact. He has had other run ins with her. I recommend that
you talk to him about those events.


I pulled Crystal into the office and asked her what happened. She admitted to kicking him, but said it was just
an accident and she was horsing around. I told her that she would be getting at the very least a write up. I
didn't know what else to do in this situation as it was after hours and Carlos did not feel threatened and did
not feel like it was necessary to do anything further at this time.


Carlos did not want to get a point for going home, but he said he was in a lot of pain. Evan had Heather and
him switch for the night to help him out.


We can discuss this tomorrow in person if you would like. I will be in audit, but I can make some time.


Mandy Phillips
QE Supervisor
Leprino Foods Company
2400 E. Beaver Ave.
Fort Morgan, CO 8070 1
Direct: 970-542-4237
Main: 970-867-9351




Leprino Foods'

                                                         l                                     LEP1141
                                                                                               LEP1141
   Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 47 of
                                         50
                                                            LF Supp. App Page 46




Leprino Foods
2400 East Beaver Avenue
Fort Morgan, CO 80701
970 867-9351




         September 17, 2012




         Mr. Jedidiah Camacho
         708 Walnut Street
         Fort Morgan, CO 80701



         Dear Jedidiah:


        We have concluded our investigation pertaining to the report we received alleging you
        made threatening comments against the Fort Morgan Leprino Foods workplace.
        Leprino Foods Company takes reports of potential workplace violence seriously and
        investigations of such behavior are elevated to the corporate level. We have
        determined sufficient evidence exists that establishes you did make inappropriate
        comments threatening the safety and security of your fellow co-workers. Such behavior
        is a direct violation of the Company's workplace security policy and will not be tolerated.


        Accordingly, your employment is terminated effective September 17, 2012. Due to the
        grounds of your termination, you are not allowed on Leprino property, nor are you
        allowed to attend any Leprino sponsored events.


        Sincerely,




        Shane E. Cole
        Human Resources Manager


        SEC/slg




                                              CONFIDENTIAL                                   LEP0370
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 48 of
                                      50
                                                         LF Supp. App Page 47




 Memo
       To:      Kerry Mobley
       From:    Shane Cole
       CC:      Steve Schmidt, Julia Lambert
       Date:    7/31/2019
       Re:      Alleged Work Place Violence status report




       On Monday, September 10, 2012 around 4:00 PM Maria Urbina (QE tech) met with Julia Lambert,
       Coral Mendez and me to inform us of an issue her and three other employees had been discussing
       among themselves. She reported the issue involving Jedidiah Camacho (Line Attendant), and
       statements he has made and behaviors he has exhibited. Maria told us the group she was talking with
       informed her that Jedidiah was making blanket statements of violent behavior to them including the
       potential existence of a death list. She (Maria) did not hear anything first hand. The people involved in
       the discussion were Felix Hinojos, Maria Lechuca and Vanessa Apodaca. Chris Lee was the employee
       with alleged information about the death list.

       On Tuesday, September 11, 2012 at 8:30 AM Julia Lambert and I talked to Felix. Felix confirmed
       Maria’s information. Felix stated Jedidiah does have a temper and he has heard him talking to himself
       out on the floor after people piss him off. He and Mike Villarreal have a hard time getting along, Mike
       seems to ride him hard and not stop. Mike Hollenbeck also gets involved a little more but stop when
       Jedidiah reaches the edge.

       We asked him (Felix) if he has ever heard Jedidiah say anything regarding a gun or killing people first
       hand. He confirmed and told us he heard Jedidiah say “I’m fucking bringing a machine gun in and
       killing everyone.” Felix also stated that Jedidiah has been more agitated lately even punching his fist
       into his hands when he gets angry. We asked if Jedidiah knows him (Felix) is around when he did
       those things and Felix stated, yes because I try to joke with him and calm him down. The last question
       we asked Felix was about the death list and he informed us that he did not know or hear anything
       about that.

       Felix asked us if our conversation was going to be kept confidential, we informed him as much as it can
       be but we could not guarantee his anonymity.

       On Tuesday September 11, 2012 around 10:30 AM Julia and I called Steve Schmidt to inform him of
       our issue and let him know of our actions taken and planned for the day. He requested that we contact
       the local police and set in motion the ability to have double security for the plant for at least two weeks.
       We then involved Warren Walker to research and contact possible vendors that could provide this
       service if we were not able to do so internally.

       On Tuesday, September 11, 2012 around 10:45 AM we met with Vanessa Apodaca and asked her
       to talk to us about Jedidiah and the concerns she had discussed with Maria and the group. She started
       by saying Mike Villarreal and Mike Hollenbeck have been pushing his buttons. We asked if they know
       they are pushing him and making him angry, she stated, yes. We asked if she has ever heard him say
       anything about getting a gun or violent behaviors. She stated, one day he did say he wanted to grab a


       1




                                                                                                            CONFIDENTIAL LEP0818
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 49 of
                                      50
                                                         LF Supp. App Page 48
       gun and shoot everybody. We asked when that was and she replied a couple days ago last week, on
       the floor. We asked if he said it to her or if he was talking to himself, she told us both. The last question
       we asked is his behavior getting worse; she replied yes it seems to be.

       On Tuesday, September 11, 2012 around 12:30 we met with Maria Lechuga and asked her to
       tell us the story instead of us asking any questions. Maria said she has noticed Jed
       getting very upset lately, for about a month now. She said Jed told her I wish that Mother
       Fucker would stay off my ass. He expects me to do everything. He is Mike Villarreal. She
       also told us she remembers he was doing cellulose and got so mad that he hit a piece
       of metal. She told him not to do that because he was going to hurt himself and she tried
       to calm him down. Maria has also coached Jed to not take crap from Mike Villarreal and to
       talk back to him. Maria was asked if she has ever heard him say anything about guns or
       shooting anyone. She replied no but has heard him say that he wants to run his (Mike) ass
       over.

       Maria said there was a confrontation between the two where Jed allegedly chest bumped
       Mike, but Mike backed down. This happened last week. She has heard Mike Villarreal say he
       was going to kick Jed's ass, but not here at work. She didn't know if Mike informed anyone
       of this confrontation but she did say he was looking for Manley that day and couldn't find
       him. And Mike said to Maria that he couldn't wait for Manley to get a hold of (Jed) that
       Mother Fucker. She also told us that Mike mentioned something to Roy Buhring (Foreperson)
       and that Roy then talked to Jed. Jed was very upset after that and told Maria he was going
       to hit Roy. Maria said when she first started that Jed was very quiet and kept to himself.
       Now he is more vocal and that she has even seen him punch the air in anger.

       We asked what this issue was between Mike and Jedidiah, She replied Mike thinks he knows
       it all and likes to tell Jed what to do. Mike gets on him and Jed won’t let him know he
       needs to talk to the supervisor if he thinks Jed needs direction. Jed could do more, he
       does take off sometimes.

       On Tuesday, September 11, 2012 at 2:00 PM we met with Chris Lee and let him know we were
       conducting an investigation and his name came up about knowing about a kill or death list
       that Jedidiah allegedly has. Chris told us he was unaware of any list but did hear that
       Jedidiah said his was going to punch or nail Roy to the wall, Roy Buhring. This was
       because Roy asked/directed him to do something. We asked if Chris has any issues with
       Jedidiah , he stated not really but there is an issue with his dad and my wife at the post
       office that involves a restraining order so I kind of stay away from him.

       Chris called later and asked us to keep his name out of it because of the situation
       between his wife and Jedidiah’s Dad.

       On Tuesday, September 11, 2012 at 2:10 PM Julia and I met with Officer Thyne from the Fort
       Morgan Police Department. We informed him of the situation and what we have done to this
       time. We did tell him our next step was to meet with Jedidiah and get his side of the
       story. Then he would be suspended him until we reviewed all the information and shared it
       with people above us. We did let him know we were going to have double guards on after we
       met with Jedidiah on Wednesday and that we would do that for a period of time after we
       determined what our actions with Jedidiah are going to be. He seem to like what he heard




       l Page 2




                                                                                                             CONFIDENTIAL LEP0819
Case 1:19-cv-00285-CMA-NRN Document 50-1 Filed 01/21/20 USDC Colorado Page 50 of
                                      50
                                                         LF Supp. App Page 49

       and that he would be off tomorrow but to call his cell phone after we met with Jedidiah to
       let him know how it went.




       l Page 3




                                                                                           CONFIDENTIAL LEP0820
